Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 1 of 86




                 EXHIBIT D
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 2 of 86
                                                                            1




 1                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
 2

 3      - - - - - - - - - - - - - - - - - - - x
 4      INTEGRATED COMMUNICATIONS &                 :
        TECHNOLOGIES, INC., et al.,
 5                                                  :   Civil Action No.
                  Plaintiffs,                           1:16-cv-10386-LTS
 6                                                  :
             v.
 7                                                  :
        HEWLETT-PACKARD FINANCIAL SERVICES
 8      COMPANY, et al.,                            :
 9                Defendants.                       :
10      - - - - - - - - - - - - - - - - - - - x
11

12            BEFORE THE HONORABLE LEO T. SOROKIN, DISTRICT JUDGE
13
                              VIDEO STATUS CONFERENCE
14

15
                             Tuesday, November 10, 2020
16                                   3:03 p.m.
17

18
                     John J. Moakley United States Courthouse
19                             One Courthouse Way
                              Boston, Massachusetts
20

21

22                              Rachel M. Lopez, CRR
                              Official Court Reporter
23                         One Courthouse Way, Suite 5209
                            Boston, Massachusetts 02210
24                               raeufp@gmail.com
25
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 3 of 86
                                                                         2




 1                             A P P E A R A N C E S
 2
        On behalf of the Plaintiffs:
 3
             LAW OFFICE OF DIMITRY JOFFE
 4           BY: DIMITRY JOFFE
             230 Park Avenue
 5           10th Floor
             New York, New York 10169
 6           (212) 309-8711
             dimitry@joffe.law
 7

 8           LAW OFFICE OF JOSH MCGUIRE
             BY: JOSHUA A. MCGUIRE
 9           51 Winchester Street
             Suite 205
10           Newton, Massachusetts 02461
             (617) 461-6400
11           josh@joshmcguirelaw.com
12

13      On behalf of the Defendants:
14           GIBBONS, P.C.
             BY: ANTHONY P. CALLAGHAN AND PAUL A. SASO
15           One Pennsylvania Plaza
             37th Floor
16           New York, New York 10119
             (212) 613-2015
17           acallaghan@gibbonslaw.com
18
             CHOATE HALL & STEWART LLP
19           BY: MICHAEL H. BUNIS AND G. MARK EDGARTON
             Two International Place
20           100-150 International Place
             Boston, Massachusetts 02110
21           (617) 248-4030
             mbunis@choate.com
22           medgarton@choate.com
23

24

25
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 4 of 86
                                                                         3




 1                              P R O C E E D I N G S
 2                 (In open court.)
 3                 THE DEPUTY CLERK: The United States District Court
 4      for the District of Massachusetts is now in session, the
 5      Honorable Leo T. Sorokin presiding.
 6                 Today is November 10th, the case of Integrated
 7      Communication Technologies, vs. Hewlett-Packard Financial
 8      Services, Civil Action 16-10386, will now appear before this
 9      Court.
10                 Counsel please identify themselves for the record.
11                 MR. JOFFE: Dimitry Joffe of Joffe Law PC for
12      plaintiff.
13                 MR. MCGUIRE: Joshua McGuire -- good afternoon,
14      Joshua McGuire, also on behalf of the plaintiffs.
15                 THE COURT: Good afternoon, Mr. McGuire.
16                 MR. SASO: Paul Saso from Gibbons PC on behalf of
17      the defendants.
18                 MR. CALLAGHAN: Anthony Callaghan from Gibbons PC,
19      on behalf of defendants.
20                 THE COURT: I can't hear you, Mr. Bunis. I don't
21      have you listed as muted, but I didn't hear what you said.
22                 MR. BUNIS: How is that, Judge?
23                 THE COURT: Better.
24                 MR. BUNIS: Okay. Michael Bunis, Choate, Hall, and
25      Stewart on behalf of the defendants, Your Honor.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 5 of 86
                                                                         4




 1                 MR. EDGARTON: Good afternoon. Mark Edgarton,
 2      Choate, Hall, and Stewart on behalf of the defendants.
 3                 THE COURT: Good afternoon.
 4                 MR. BUNIS: Judge, if I may, before we begin, I
 5      just would like to start with just a quick update of
 6      something that I think is rather important and I apologize.
 7      It won't take very long at all, but I think it's important
 8      that I point this out to the Court.
 9                 THE COURT REPORTER: I'm sorry. Is this Mr. Bunis?
10                 MR. BUNIS: I apologize. Yes, Michael Bunis, again
11      Choate, Hall, and Stewart on behalf of the defendants, Your
12      Honor, and Madam Court Reporter. So Your Honor, today,
13      during the deposition of an HP witness, James O'Grady,
14      something happened that I just need to bring to the attention
15      of the Court. And specifically, Mr. Joffe engaged in some
16      conduct that was, frankly, really beyond the pale, Judge. It
17      was entirely inappropriate and it included behavior that was
18      threatening the witness --
19                 THE COURT: Why don't you tell me what the conduct
20      was.
21                 MR. BUNIS: The conduct -- I didn't hear you.
22                 THE COURT: Just tell me what it was.
23                 MR. BUNIS: Okay. He specifically threatened the
24      witness with criminal prosecution, personally. And in
25      addition to that, or in doing so, acted in a manner just
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 6 of 86
                                                                         5




 1      incredibly vocal and intimidating and aggressive,
 2      notwithstanding my repeated efforts to try to ask him to
 3      simply calm down and to take a breath. And frankly, Your
 4      Honor, not only can you take my word for it, but on the
 5      record, the witness, in response to Mr. Joffe's questions
 6      about intimidation, stated, on the record, that he, in fact,
 7      was intimidated, frankly, I think were his exact words, about
 8      what Mr. Joffe had said to him and about the way he was
 9      acting, and that he was concerned.
10                 And Your Honor, I don't want to intend to argue the
11      merits of this, I don't want to be a sideshow to what the
12      Court has on schedule for today, but in 27 years of doing
13      this, I have never had to stop a deposition, and as a result
14      of what Mr. Joffe did today, I ended the deposition, and I'm
15      sure we'll have an opportunity to discuss this further.
16      Frankly, I'm not sure what we're going to do, but we have two
17      other depositions coming up, one on Thursday, and I thought
18      it was important to at least make the Court aware of it.
19                 THE COURT: All right. So my suggestion is this:
20      I assume, but I don't know whether -- I assume, Mr. Joffe,
21      without getting into the merits of it, I assume -- am I
22      correct that you have a different view of what transpired?
23                 MR. JOFFE: You're correct, Your Honor.
24                 THE COURT: All right.
25                 Was this, Mr. Bunis, deposition merely transcribed,
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 7 of 86
                                                                         6




 1      or was it also videotaped?
 2                 MR. JOFFE: Videotaped, Your Honor.
 3                 MR. BUNIS: Your Honor, it was videotaped and we
 4      actually have, right now, a rough of the videotape itself.
 5      The transcript hasn't come through yet, but we're able to
 6      get, right now, a copy of that videotape.
 7                 THE COURT: So why don't the two of you do this:
 8      Why don't you -- however -- and I confess, I don't know the
 9      answer to this, but why don't you provide for me -- I take it
10      the interchange which led you to end the deposition was -- I
11      don't know if that was one minute or 30 seconds or two
12      minutes or five minutes, so give me, you know, a couple
13      minutes before whatever it is that you thought was untoward
14      occurred and give me up through -- I assume that after you
15      ended the deposition, that ended the videotaping and -- or --
16      give me that portion, with the -- if there is a transcript of
17      it, fine. If there isn't a transcript, I can listen to it,
18      is fine.
19                 And Mr. Joffe, if you think there's something else
20      earlier that is important for me to review in it, you know,
21      whether -- then tell Mr. Bunis, without anything else,
22      simply, like, he's giving me something, I'm guessing in the
23      neighborhood of two to ten minutes.
24                 Would that be fair, Mr. Bunis, roughly?
25                 MR. BUNIS: Your Honor, I was just going to mention
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 8 of 86
                                                                         7




 1      for the Court, the entire deposition lasted about 40 minutes,
 2      tops.
 3                 THE COURT: So why don't you give me the whole
 4      thing.
 5                 MR. BUNIS: That whole thing. Very good.
 6                 THE COURT: All right. That makes Mr. Joffe --
 7      he's giving me the thumbs-up.
 8                 MR. JOFFE: I'm giving Mr. Bunis the thumbs-up,
 9      Your Honor.
10                 THE COURT: All right. Fine. So give me the
11      whole -- figure out how to provide me the whole thing. And
12      you can talk to Ms. Simeone about it and then I can watch it,
13      and then we'll see.
14                 And in the meantime, what I -- what you can do --
15      I'll watch it and that's the evidence, the first piece of
16      evidence about what transpired. And then you -- none of
17      that, submitting that, you are free to seek whatever you want
18      to seek.
19                 And Mr. Joffe, you're free to oppose to whatever
20      they seek, or you can seek whatever you want to seek. And
21      the fact that you're free to seek things doesn't mean you
22      have to. I'm not telling you to do it or not do it, but I
23      will review it.
24                 MR. JOFFE: Thank you.
25                 THE COURT: But I will say one thing with respect
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 9 of 86
                                                                         8




 1      to that, not with -- not as to the truthfulness or accuracy
 2      of what you describe, Mr. Bunis, because I don't -- I don't
 3      know. I have two lawyers before me with differing views of
 4      what transpired. But I will say that, as a general
 5      proposition, if it hasn't been obvious to all of you in the
 6      four years -- however long it's been.
 7                 MR. JOFFE: Five, Your Honor.
 8                 THE COURT: Five. Five years -- time flies when
 9      you're having fun -- that we've been together, that I
10      believe, in the legal process, and I believe in the craft of
11      lawyering. So I'm not -- I don't -- on the one hand, I will
12      tell you I don't like sanctioning lawyers. On the other
13      hand, I will tell you that I revoked the pro hac vice of a
14      lawyer from out of state once, because of his conduct in a
15      deposition. He didn't like what I did and he went to the
16      First Circuit. You can read the First Circuit's opinion
17      about it, as to what they thought.
18                 So that's neither here nor there as to what you did
19      or didn't do, Mr. Joffe.
20                 Or what you did or didn't do, Mr. Bunis.
21                 And one -- just to circle back, with respect to
22      this deposition, I know that there's a November 20th deadline
23      for concluding fact discovery, so I will just say, as to this
24      deposition, since it's obviously not being concluded today,
25      and I assume you both think this issue needs to be resolved
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 10 of 86
                                                                          9




 1      before it could possibly resume.
 2                  Would that be fair?
 3                  MR. JOFFE: Yes, Your Honor. And if I may just add
 4      something to that, because it's not the only issue. This is
 5      not the only the deposition that the defendants canceled,
 6      Your Honor. They unilaterally canceled two 30(b)(6)
 7      depositions scheduled for last week and last night they
 8      canceled two 30(b)(6) depositions scheduled for this week.
 9      They also undesignated Mr. O'Grady as a 30(b)(6) deponent,
10      without providing any substitution. So we don't have any
11      dates and we have a series of depositions, unilateral, by
12      the defendants, and that is in addition to terminating
13      today's deposition. So this is a -- issue --
14                  THE COURT: One thing at a time.
15                  MR. JOFFE: And plus -- yeah.
16                  THE COURT: With respect to this deposition of
17      Mr. O'Grady, unless I'm wrong, I'm assuming that you, Mr.
18      Joffe, wish to think that it isn't done.
19                  And I think, you, Mr. Bunis, think his conduct
20      justifies terminating it and it should go forth no longer or
21      something of that nature. And so I will -- I presume that
22      I'll need to resolve whatever that dispute is and I -- it's
23      possible that dispute will resolve before November 20th, but
24      it's quite possible that it won't be, or even if it is, and
25      even if the resolution of that leads to further deposition of
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 11 of 86
                                                                          10




 1      Mr. O'Grady, that you won't get it done by the 20th. And I
 2      will -- that deadline -- if my resolution of that issue leads
 3      to further deposition of Mr. O'Grady -- and I'm not saying it
 4      does, but if it does, it will occur notwithstanding the
 5      November 20th. It isn't going to be like the deposition, now
 6      we're past the deadline, so it can't be.
 7                  So as to the issues that you raise, Mr. Joffe, with
 8      respect to 30(b)(6) depositions, so I will say this: The
 9      fact that they've -- that they are making unilateral
10      decisions as to who is or isn't designated, I find
11      uninteresting.
12                  MR. JOFFE: No, no, no. Not that.
13                  THE COURT: They're making unilateral depositions
14      to cancel things.
15                  MR. JOFFE: That's what the thing.
16                  THE COURT: Right. So I don't know what to make of
17      that, without more. We'll circle back to that.
18                  MR. JOFFE: Yeah.
19                  THE COURT: It could be an issue, it could be not,
20      but I'll certainly hear you about it, in one form or another.
21      But I think, first, I want to address the things that have
22      been raised in writing and then we can circle back to that
23      and other issues that you all wish to raise.
24                  So let me sort of summarize what issues that I knew
25      about before the hearing started, and what I think about them
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 12 of 86
                                                                          11




 1      and --
 2                  So the first is, there's one issue about which you
 3      both have submitted papers. And so let me tell you some
 4      tentative thoughts about it and then I'm happy to hear you,
 5      first, just on that issue, without bleeding into other
 6      issues, and then we can circle back. And that is this
 7      question about the discovery by the defendants of what I'll
 8      call the -- using their language, the actual, final letter
 9      sent to the Beijing police.
10                  So as I understand it, so we're all talking about
11      the same thing, there was a draft letter from March of
12      2013 -- there was a letter in draft form from March of 2013,
13      that I've seen referenced in the pleadings. The plaintiffs
14      allege it in their complaint and they allege that that letter
15      was provided to them, at some point, by the -- some of the
16      defendants. That's one version of the letter. Then there's
17      a discussion, at least in the amended complaint, of some
18      edits to that letter. Then there's an allegation in the
19      amended complaint that a version of the letter, a revised
20      version of the letter was shown or discussed with the
21      defendant -- the plaintiffs or at least some version that
22      was -- the March version, with whatever edits have been
23      discussed, and that the plaintiffs allege in the complaint,
24      that that version, what they call the April 22nd version, was
25      sent to the Beijing police.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 13 of 86
                                                                          12




 1                  Then there's a Chinese -- a letter in Chinese
 2      that -- for which the plaintiffs have submitted a
 3      translation. And that letter, according to the translation,
 4      is dated April 22nd, and that's what the plaintiffs have been
 5      referring to throughout the case as the letter actually sent
 6      to the Beijing police.
 7                  Now, more recently, in the last couple weeks, or
 8      whatever it is, the defendants say they have discovered a
 9      letter, also, from April 22nd, that's a slightly modified
10      version of what the plaintiffs had been referring to as the
11      final version. And that, in fact, the one that they've
12      recently discovered as they've explained in the status
13      report, is the actual letter sent to the Beijing police in
14      the final version.
15                  So am I correct, first of all, that those are the
16      various versions of the letter that have been described in
17      the pleadings? And by saying yes, Mr. Joffe, you're not
18      agreeing that the letter that they most recently produced is
19      a true letter, or is a letter sent to the Beijing police; you
20      are admitting that that's what they've said. Okay? And
21      you're admitting that this is the universe of versions of
22      this various letter that we've been talking about, because I
23      just want to make sure that we're all talking about the same
24      thing.
25                  MR. JOFFE: Right. No, Your Honor, there's one
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 14 of 86
                                                                          13




 1      more.
 2                  THE COURT: Okay.
 3                  MR. JOFFE: In your chronology of letters, all is
 4      correct, but one more version is missing. There was an
 5      intermediate version in English, sent by Gill on or around
 6      April 1st, and that version incorporated comments that were
 7      provided to the March draft by --
 8                  THE COURT: So that's what's alleged. So in your
 9      view, there's the March letter. Your client provided
10      comments, which you described in the complaint. You don't
11      have any -- then there's an April 1st letter, sent to your
12      clients from Gill, you say.
13                  MR. JOFFE: We do.
14                  THE COURT: And you don't have that?
15                  MR. JOFFE: We have it in the discovery we
16      produced.
17                  THE COURT: Oh, if you have it in discovery. Okay.
18      So it exists, I just haven't seen it.
19                  MR. JOFFE: No, no, no there's a March draft in
20      English that you referred to and you described in detail.
21      And then there was -- in April, there was that draft in
22      English, with some additional comments that was sent by Gill
23      to my clients. And then on April 22nd -- and we attach it as
24      Exhibit A to our papers. On Exhibit A, on April 22nd, David
25      Gill is now sending a final version, in Mandarin, executed,
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 15 of 86
                                                                          14




 1      initialled, dated April 20th.
 2                  THE COURT: So that's what your client said they
 3      got in April 22nd was the Mandarin version.
 4                  MR. JOFFE: That's the letter we got in April 22nd.
 5                  THE COURT: Right. And the translation from 2016
 6      that you produced is a translation of that letter?
 7                  MR. JOFFE: Yes, correct, Your Honor. We produced
 8      that letter with a certified translation, docket number 22-4,
 9      provided on April 2016.
10                  THE COURT: Okay.
11                  MR. JOFFE: And that is exactly the letter that
12      defendants produced as their document.
13                  THE COURT: Yeah, yeah, yeah, no, I understand.
14      It's not my question. Okay. I understand.
15                  So I don't know if it's for you, Mr. Callaghan,
16      you, Mr. Saso, or you, Mr. Bunis, but whichever one of you,
17      just in terms of the universe of letters, is that what we're
18      talking about?
19                  MR. SASO: I guess this falls on me today, Your
20      Honor, and yes, I think that is the universe of letters that
21      we're talking about.
22                  THE COURT: Okay. So then what I -- I don't want
23      to get ahead of myself, but I don't -- let me explain to you,
24      you want to submit to me, Mr. Saso, on behalf of the
25      defendants, what you -- the recently discovered April 22nd
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 16 of 86
                                                                          15




 1      letter and something else. And you would like me to
 2      determine whether it's the real letter or not. And I
 3      understand, Mr. Joffe, what you want me to do is get a
 4      forensic expert to examine those two documents and perhaps a
 5      few more, and give a forensic interpretation of what's the
 6      true or real, or what have you. And I guess -- I don't see
 7      why I should do either of those things. Okay. And let me
 8      explain.
 9                  The -- I rendered summary judgment decision and my
10      summary judgment decision depended, in a meaningful way, on
11      part of the English translation of the April -- I'm going to
12      call plaintiffs' final -- plaintiffs' view of what the final
13      letter is, which is the April -- the Mandarin letter, the
14      English version that they translated in 2016 of a Mandarin
15      letter. Okay? That's what plaintiffs have been viewing as
16      the final letter sent to the Beijing police. My summary
17      judgment turned, in part, on a piece, some of what was said
18      in there. Okay?
19                  Let's suppose that the -- let's suppose I had a
20      hearing and a forensic examination, what have you, and I
21      determined that, in fact, assuming that it would be proper
22      for me to do all of this, but let's say I determined, in
23      fact, that the letter that you've recently discovered is, in
24      fact, the letter that was sent to the Beijing police, and was
25      the final letter. All right. I don't think that that
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 17 of 86
                                                                          16




 1      changes the summary judgment decision and let me tell you
 2      why.
 3                  I don't think it changes it for two reasons. The
 4      significance, to me, of the -- of the April 22nd plaintiffs'
 5      final version letter was a statement in there. If -- if that
 6      letter wasn't actually sent to the Beijing police, it becomes
 7      a draft of a form, and -- but for purposes of which I was
 8      looking at it, which was an evidentiary purpose, I think it
 9      would be -- it would have some of the same significance,
10      especially when, although the letter -- the version of the
11      letter you submit is different and doesn't have, if I recall
12      correctly, the particular phrase upon which I relied, but it
13      does have, in the last paragraph, a very similar point.
14                  And I think, based on those -- if I accept for the
15      moment that, on your best case, Mr. Saso, that the
16      plaintiffs' version is a draft and what you've recently found
17      is the final version, I think it doesn't, for an evidentiary
18      purpose, and drawing all inferences on your motion for
19      summary judgment is in favor of Mr. Joffe's client, as I
20      must, I don't think it changes summary judgment. I think --
21      so I don't see why I need to look at it. I don't see why I
22      need to do the determination you suggest or the determination
23      Mr. Joffe suggests.
24                  What seems to me is then we go forward to trial.
25      And putting aside whatever else happens in the case. And at
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 18 of 86
                                                                          17




 1      trial, you all can argue about the agency issue that I found.
 2      And that will either transform itself into an issue for my
 3      consideration on motion for a judgment at the end of the
 4      plaintiffs' case and/or a jury issue and all the other ways
 5      that might percolate. But in terms of what I would be doing
 6      at trial, it may -- I think that those pieces of evidence are
 7      enough for, essentially, a 104 -- I think it's a 104(b)
 8      determination of preliminary admissibility, which is, I
 9      think, essentially what I'd have to make at summary judgment,
10      that I think it's admissible. Whether, when it's all said
11      and done, this letter -- I don't see this letter changing the
12      104(b) analysis, but if it did, that would be an argument and
13      a consideration in a motion in limine. Not now.
14                  So given all that, I don't see why I need to look
15      at what you propose I look at or make -- I don't have any
16      doubt that if I read the documents they'll say what you say
17      they say when I read them. I don't really think Mr. Joffe
18      doubts they say what they say. In other words, I think he
19      thinks if he reads them, the words on the piece of paper will
20      read what they say they read. He might not give it the same
21      meaning or truthfulness, or what have you, but I don't know
22      what I would do, and I don't see why I need to do the
23      forensic evaluation you suggest, because I don't know for
24      what purpose I would be doing that.
25                  MR. JOFFE: One purpose is the defendants falsified
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 19 of 86
                                                                          18




 1      the method of their document and gave you full statements
 2      about it. That's the reason.
 3                  THE COURT: So I guess I would say that as to this,
 4      Mr. Joffe. Reading the document won't prove to me -- reading
 5      what Mr. Saso suggests I should read, I think there's no way
 6      it's going to prove what you say. I'm not saying that it's
 7      not true what you're saying, but reading those two documents
 8      won't prove it, because they say what -- I'm sure they say
 9      what Mr. Saso says they say. And so --
10                  MR. JOFFE: If I may direct your attention to one
11      phrase that I can show you now is false, Your Honor. May I?
12                  THE COURT: You can, but I have just -- just to
13      remind you, I have just said that, (a), I'm not doing what
14      Mr. Saso proposes, and (b), I'm not revisiting the summary
15      judgment, because even if he's right, it doesn't change the
16      summary judgment. If you want me to further inquire into
17      this and keep the issue open, you're welcome to do that, but
18      I remind you that, at the moment, my tentative view is that
19      their summary judgement motion, which I previously denied,
20      I'm not reopening, because I don't see how this reopens it.
21      If you wish to probe further --
22                  MR. JOFFE: I'm not asking you to reopen summary
23      judgment decision, obviously. I'm asking you to look, that
24      defendant -- Your Honor, there were new developments, since
25      we filed --
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 20 of 86
                                                                          19




 1                  THE COURT: Let me say one more thing, Mr. Joffe,
 2      and then I'll give you your chance.
 3                  MR. JOFFE: Okay.
 4                  THE COURT: So it seems to me there's one other
 5      issue that the document raises, which hasn't been squarely
 6      addressed, which is you've come forth, candidly, Mr. Saso,
 7      with a document and you say, look, we discovered this
 8      document at the end -- well after the end of discovery. You
 9      provided an explanation of it. I assume it's a document you
10      wish to use in the case. And so what I would say, Mr. Joffe,
11      is what I have -- if what you -- so if you want something,
12      then -- because of that, you should tell me what it is. What
13      I hear you saying you want me to do --
14                  MR. JOFFE: I would like to, Your Honor, if I may.
15                  THE COURT: All right. So tell me what you want,
16      because --
17                  MR. JOFFE: If I may. If I may.
18                  Since the status report, we have Gill deposition,
19      Your Honor, so when they say that Gill will testify this and
20      Gill will testify that, we had Gill testify. And that's not
21      what he said, Your Honor, not at all. We have his rough
22      transcript. It just happened last week. I can show you
23      rough transcript, but what Gill said -- and let me just show
24      you what I mean by falsifying metadata. In the footnote two
25      of their declaration, the defendants say, "The claim that
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 21 of 86
                                                                          20




 1      defendants recently falsified the final April 13th letter,
 2      even without basis and fact, and flatly contradicted by the
 3      metadata already produced."
 4                  That's one statement.
 5                  The metadata that they produced, Your Honor, is
 6      found on -- in my exhibit. It's Exhibit K to my declaration,
 7      document number 392-12. This is an e-mail exchange and one
 8      of the -- if you have that, Your Honor, in front of you, this
 9      is a grave matter and I want to point it out. It goes beyond
10      just the inadvertency of the nonproduction of the letter.
11      The -- if you --
12                  THE COURT: Which document is this, Mr. Joffe?
13                  MR. JOFFE: It is document number 392-12 and it is
14      Exhibit K to our status report.
15                  THE COURT: Okay. Go ahead.
16                  MR. JOFFE: If you look at page 405, using the
17      headers up top, you will see in the middle and that's what
18      I'll -- discovery they then provided, and I believe
19      defendants' assistant confirmed, that the metadata that they
20      provided had two dates, April 22nd and 23rd, and David Gill
21      as a custodian of those documents. That's one.
22                  Then they say that Mr. Gill will testify that this
23      is the actual version of the letter that was revised as
24      submitted to the police. And in the last sentence of their
25      declaration -- not making up the last -- yeah, I think it is.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 22 of 86
                                                                          21




 1      In the last sentence, they say that the creation date of both
 2      the PDF and one version of the final letter, plainly indicate
 3      that the documents were created in April of 2013, and no
 4      reasonable person would conclude otherwise.
 5                  So we have Gill testify about these revisions last
 6      week, Your Honor, and he said that it wasn't me. It wasn't
 7      Gill who made the last revision. And after further
 8      prompting, he said that it was done by a person from China,
 9      Meng Tao, who was an employee of HP China, who made that
10      revision in Mandarin version, Your Honor, and they made that
11      revision in late April, early May. The metadata provided by
12      defendants and the whole story about this is false. David
13      Gill testified to that.
14                  THE COURT: How do we know --
15                  MR. JOFFE: One more important point. We have
16      Barclay testify on Friday. He said that his metadata, the
17      custodian data for his files is false. I have him say that
18      the lawyers who provided the metadata of his documents to us
19      made false statements. They falsified his metadata and they
20      now falsified the metadata of this document, Your Honor.
21      This is a very serious matter. I will show you, after we've
22      done with depositions, that they lied in sworn statements.
23      They lied. The witnesses lied. They suborned perjury, they
24      obstruct justice, they destroyed material evidence in pending
25      criminal investigation, and they're running this coverup
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 23 of 86
                                                                          22




 1      until now --
 2                  THE COURT: What's the pending criminal
 3      investigation?
 4                  MR. JOFFE: There was a pending criminal
 5      investigation in China and defendants deliberately destroyed
 6      all the remaining transceivers from the same Commonwealth
 7      batch that was arrested in China. They paid TT Global
 8      $200,000, specific instructions to destroy those
 9      transceivers, after, after they asked TT Global to send
10      samples, photos, information, all of those receivers to H3C.
11      After H3C tested those transceivers and we don't know what
12      the results are, because we're not shown, but defendants were
13      told that the transceivers are questionable in nature and
14      origination and they decided to destroy and pay TT Global
15      $200,000 to destroy them.
16                  THE COURT: And now, Mr. Joffe, is this case -- are
17      you bringing this case on behalf of the Beijing police for
18      obstruction of justice against HP for impeding a criminal
19      investigation?
20                  MR. JOFFE: No. My witnesses against HP, who's
21      been running a fraudulent coverup in this court and I will
22      show you now, in depositions and documents that we have.
23      They destroyed -- there were about probably 5,000 of those
24      transceivers in the packs.
25                  THE COURT: I'll tell you what we're going to do.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 24 of 86
                                                                          23




 1      With respect to the document, I've given you both my
 2      tentative thoughts about what I've been thinking about. If
 3      HP --
 4                  Defendants, if you want me to do something --
 5      either you want me to do something different than you
 6      proposed, or if you think I should do what you suggested,
 7      notwithstanding what I've said, you can file something and
 8      tell me to do that and why and I'll read it and think about
 9      it. And otherwise, I'm -- nobody has filed a motion, so
10      otherwise, with respect to your request, I'll just leave it
11      as it is and the record will be what it is. I'm not going to
12      do it unless you propose to me -- you come back to me with
13      something else as to why I should.
14                  As to you, Mr. Joffe, given what you are
15      suggesting, I think what you need to do, because you're
16      making extremely serious allegations.
17                  MR. JOFFE: Yes, Your Honor, and I don't do it
18      lightly, Your Honor.
19                  THE COURT: I understand that.
20                  MR. JOFFE: I haven't done anything like that in
21      six years.
22                  THE COURT: And so --
23                  MR. JOFFE: Yes.
24                  THE COURT: Well, I think in the six years, just to
25      be clear, just so the record is accurate, I think, but I
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 25 of 86
                                                                          24




 1      can't recall exactly now, because it has been five years, but
 2      I do think in the last five years, at the beginning of this
 3      case, you made some pretty serious allegations against some
 4      people who I dismissed in the case, because I thought you
 5      were treading on Rule 11, in terms of making allegations that
 6      I though violated the rule.
 7                  And if I recall, just so we're clear, correctly, I
 8      denied your first amended complaint, because I thought you
 9      violated local rules and I thought some of the allegations
10      violated Rule 11 and I gave you another chance to file an
11      amended complaint, and you filed the exact same document,
12      typos, blanks, and included the same people who I said
13      violate -- who I thought -- I gave you a warning that I
14      thought they --
15                  MR. JOFFE: Your Honor, I took them out.
16                  THE COURT: I'm not finished, Mr. Joffe. The way
17      this works is you can speak. I'll give you a full and fair
18      opportunity, but not until I'm done. So we're clear, when
19      you say "never before," it's not -- I'm going to decide this
20      one, not based on that one. I'm going to decide this one
21      based on the evidence in this case, but I can't let that
22      pass, when I don't think that's an accurate reflection of the
23      record in this case. I did not sanction you at that time,
24      because I thought, in fairness, given the seriousness of the
25      allegations and the other circumstances, I wasn't prepared to
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 26 of 86
                                                                          25




 1      do that, but I don't say that it was right what you did. And
 2      certainly it wasn't the highest -- the best that lawyers can
 3      produce.
 4                  So in any event, what -- out of this, if you want
 5      me to do something, what you should do is file a motion. And
 6      you should explain to me the basis for your belief, just as
 7      you did now, but citing the documents and what it is -- what
 8      relief that you want, because I'm unlikely, unless you can
 9      assume that nothing more is coming out of this document, in
10      terms of summary judgment or anything else, unless they come
11      back at me, in which case you'll have a chance to respond to
12      that. All right.
13                  MR. JOFFE: Understood, Your Honor. Yes.
14                  THE COURT: Fair enough. And then I'll look at
15      that, and defendants, you'll get a chance to respond to
16      whatever he files and that will be -- and you can ask for
17      whatever you want to ask for out of this.
18                  MR. JOFFE: Yes, Your Honor.
19                  THE COURT: The new letter.
20                  MR. JOFFE: Thank you, Your Honor. We intend to do
21      that. And if we can do it after we finish all the
22      depositions and I have time to put it all together, because I
23      have a long list of grievances, but this one is very serious
24      and grave and I don't do it lightly again.
25                  THE COURT: Fine.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 27 of 86
                                                                          26




 1                  MR. JOFFE: Thank you, Your Honor.
 2                  THE COURT: How about -- would two weeks from today
 3      be enough time?
 4                  MR. JOFFE: Yes, yes, Your Honor. It will be
 5      enough time. I'll get transcripts and I'll get everything
 6      ready and, yes. Two weeks is fine.
 7                  THE COURT: And Mr. Saso, is there anything else
 8      about the new document that you want to address today?
 9                  MR. SASO: We don't disagree at all with your
10      conclusion. The only thing that I think that I would add in
11      terms of just clarifying for Your Honor is that we have
12      produced what we view as the final April 2013 letter to the
13      plaintiffs and we have also produced the metadata for that
14      PDF version of that document. That is already in the hands
15      of the plaintiffs. The issue, in terms of what documents we
16      were proposing for an in-camera review were privileged --
17                  THE COURT: Privilege log documents.
18                  MR. SASO: But those two types of documents are
19      already in the hands of the plaintiffs. The letter,
20      itself --
21                  THE COURT: Yes. To the extent that I suggested
22      otherwise, I understood that. It's what you really wanted me
23      to review is not so much those two, but 470 to 80, or
24      thereabouts, the six or seven privilege documents around that
25      time, which you say would then confirm and -- but the reason
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 28 of 86
                                                                          27




 1      that I just don't see the need is I don't see how, even if I,
 2      quote, confirmed it, how -- I see as it playing out, it
 3      doesn't change summary judgment, why do I need to do it.
 4                  MR. SASO: And we understand that, I think, Your
 5      Honor. I think that what we wanted to do is come forward and
 6      say, look, we think there are legitimate questions about why
 7      this document was not produced earlier. We have provided
 8      that explanation. And plaintiffs are making what we view as
 9      fairly wild accusations about either the defendants or myself
10      manufacturing evidence. And to the extent that Your Honor
11      felt like you needed to confirm that information, that was
12      sort of a road we were going down. I feel --
13                  THE COURT: Sure. I feel like the proper way to go
14      here would be Mr. Joffe has the -- you know, you guys
15      discovered a letter that hadn't been produced that you feel
16      like should have been produced in discovery earlier. You
17      turned it over. Mr. Joffe thinks that that gives rise to
18      evidence of various forms of misconduct. He can ask for
19      relief that he seeks as a result of late disclosure, new
20      documents. He could ask for sanctions, whatever he wants to
21      ask for, he'll ask for.
22                  You'll get a full chance to respond, and then
23      I'll -- this is his -- then he'll figure out what he wants
24      and he'll propose it, or what he's asking for, and then I'll
25      rule on it.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 29 of 86
                                                                          28




 1                  MR. SASO: Thank you, Your Honor.
 2                  THE COURT: And then we'll see.
 3                  All right. The second issue is, with respect to
 4      service of Mr. Pekar -- if I'm saying his name correctly.
 5      Pekar. Is there any further developments on that?
 6                  MR. SASO: No, Your Honor.
 7                  MR. JOFFE: Your Honor --
 8                  THE COURT: Do you represent him, Mr. Joffe?
 9                  MR. JOFFE: Sorry. Pardon me?
10                  THE COURT: Do you represent him?
11                  MR. JOFFE: I can represent and --
12                  THE COURT: I'm not asking if you can. I'm asking
13      if you do.
14                  MR. JOFFE: If I do.
15                  THE COURT: Do you represent him with respect to
16      the deposition --
17                  MR. JOFFE: I'm not, with respect to depositions, I
18      will. I'm not his attorney. He didn't retain me. I told
19      him, as I told every one of the former employees, we'll
20      represent them and defend them on depositions. I'm not his
21      attorney. He didn't authorize me to accept service of the
22      subpoena.
23                  THE COURT: Are you authorized to speak for him
24      here, with respect to the depositions?
25                  MR. JOFFE: Well, no. I'm not speaking for him
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 30 of 86
                                                                          29




 1      here. No, I'm not speaking for him here. Why am I -- I
 2      haven't talked to him. I have no contact with him.
 3                  THE COURT: I'm just asking the question,
 4      Mr. Joffe.
 5                  MR. JOFFE: No, I'm not representing Mr. Pekar as
 6      a -- well, as a client in this proceeding. I have suggested
 7      to plaintiffs that I will defend -- we will defend all the
 8      former employees and they served subpoenas on all the former
 9      and we have to do --
10                  THE COURT: So the record is clear, Mr. Joffe, you
11      do not represent Mr. Pekar, as we sit here today, yes or no?
12                  MR. JOFFE: Your Honor, I'm --
13                  THE COURT: In other words, I know you're not his
14      lawyer for all --
15                  MR. JOFFE: I don't know how to answer this.
16                  THE COURT: This is why I'm asking the question,
17      Mr. Joffe. It's really very simple. I'm not asking you
18      whether you represent him as his general counsel.
19                  MR. JOFFE: Okay.
20                  THE COURT: Or whether you represent him in other
21      matters, and I understand he's not a party in this case.
22                  MR. JOFFE: Right.
23                  THE COURT: The defendants want to depose him.
24      Either they get to arrange that directly with him, unless
25      he's represented by counsel. There is nothing that indicates
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 31 of 86
                                                                          30




 1      to me, in the record before me, that he's represented by any
 2      human being on the face of the earth, except -- for the
 3      purpose of this deposition, except, possibly, you.
 4                  Either you accept that they still need to serve
 5      him, or you don't represent him, in which case they don't
 6      have to go through you. It doesn't change that you might not
 7      represent him and you could end up representing him at the
 8      deposition. I want to know if right now, today, you
 9      represent him or not.
10                  MR. JOFFE: Well, I will have to say I represent
11      him, but Your Honor, I gave you the -- what transpired. I
12      told plaintiffs that I will defend all the third party,
13      former employees --
14                  THE COURT: Okay. So you represent him so --
15                  MR. JOFFE: -- they will serve him and they haven't
16      served him. And I didn't really discuss anything with him
17      about that. I told him I will and that was it.
18                  THE COURT: So here's the thing, you represent him
19      for purposes of this deposition and as we sit here today,
20      correct?
21                  MR. JOFFE: Yes, okay. Yes, Your Honor.
22                  THE COURT: It's not "okay." I'm asking you.
23                  MR. JOFFE: No, correct. I suppose.
24                  THE COURT: Okay. Well, it's not really I suppose,
25      either you do or you don't.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 32 of 86
                                                                          31




 1                  MR. JOFFE: Well, I do, Your Honor.
 2                  THE COURT: Okay. Fine. So then the question is,
 3      Mr. Joffe -- and so far, in your view, service has not been
 4      perfected. Yes or no?
 5                  MR. JOFFE: Yes, Your Honor, it wasn't. It was
 6      mailed.
 7                  THE COURT: He's not been properly served.
 8                  MR. JOFFE: And it wasn't valid service.
 9                  THE COURT: All right. And are you going to accept
10      service for him, or waive service?
11                  MR. JOFFE: No, I haven't spoken with him. I need
12      to talk to him about that, because --
13                  THE COURT: At the moment, you're not agreeing to
14      waive service and you're not agreeing to --
15                  MR. JOFFE: I will not -- no, I'm not agreeing
16      without consulting with Mr. Pekar to waive service on his
17      behalf, I'm not. I can't.
18                  THE COURT: All right. And you haven't, so far,
19      been authorized.
20                  MR. JOFFE: I haven't been authorized, but --
21                  THE COURT: So this is what we're going to do.
22      You're going to talk to Mr. Pekar and you're going to find
23      out whether he wishes to waive service or not.
24                  MR. JOFFE: Okay. Yes, Your Honor.
25                  THE COURT: The deadline for his deposition is
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 33 of 86
                                                                          32




 1      extended past November 20th. All right. Whether or not he's
 2      served. It's clear to me on the record that the defendants
 3      have made more than diligent efforts to attempt to serve
 4      Mr. Pekar, and Mr. Pekar doesn't wish to be served. That's
 5      his right, if he doesn't wish to be served.
 6                  MR. JOFFE: No, that's not true. Your Honor, he's
 7      been traveling and he's never in the place where they try to
 8      serve. I understand they've been told that he's traveling.
 9      They served his mother -- I don't know where they found his
10      mother -- and they put the nail, the thing on the gated
11      community door where he doesn't live currently, he's
12      traveling. So he doesn't try to avoid the service. I
13      proposed dates. I proposed dates to plaintiff when he's
14      going to appear for deposition. He had the --
15                  THE COURT: What days did you propose and where's
16      the letter?
17                  MR. JOFFE: I have the letter. I have everything.
18                  THE COURT: What dates?
19                  MR. JOFFE: I proposed for Mr. Pekar to start
20      deposition on Monday, November 9th, for three and a half
21      hours -- or three hours that he had that day and then I said
22      he will be available on subsequent days like this, for three
23      hours. Let's schedule them, except for the rest of --
24                  THE COURT: So Mr. Joffe, can I ask you a question?
25                  MR. JOFFE: Yes.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 34 of 86
                                                                          33




 1                  THE COURT: If that's true, why did you waste my
 2      time and all of the time of all of these people here after
 3      you got the status report? Why didn't you file one page that
 4      said, Judge, you don't need to bother with this, because I've
 5      already told them that they don't need to serve him, he'll
 6      sit for depositions on the 9th, instead of these other dates?
 7                  MR. JOFFE: Your Honor -- Your Honor, they filed
 8      the paper on Friday evening, after I was just doing,
 9      finishing deposition. That was two days ago. I had no
10      time -- they filed five or three motions. I just had no time
11      to respond to all of these motions. I'm taking and defending
12      depositions every day. I have all week of depositions last
13      night -- last week. On Friday, when I was finishing --
14                  THE COURT: What's Mr. McGuire doing?
15                  MR. JOFFE: -- Mr. Saso was filing those motions.
16      I just have no time for it and --
17                  THE COURT: But you're telling me that you're not
18      waiving service, but you --
19                  MR. JOFFE: I'm not waiving service.
20                  THE COURT: And he would have appeared for
21      deposition without service on Monday, November 9th?
22                  MR. JOFFE: Yeah. That was my proposal.
23                  THE COURT: Even though he hadn't been served and
24      even though you're not waiving service?
25                  MR. JOFFE: It may be in my papers that I filed --
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 35 of 86
                                                                          34




 1                  THE COURT: Mr. Joffe, I'm just trying to
 2      understand. On the one hand, you won't waive service, which
 3      is fine. I don't have a problem with that. But on the other
 4      hand, you say you already agreed to have him deposed on
 5      November 9th, even though he hadn't been served. That makes
 6      no sense.
 7                  MR. JOFFE: I haven't agreed. I told them -- I
 8      told the defendants and I have it in writing, I will find it.
 9      It was several times, I told them that I've heard from
10      Mr. Pekar. He called me like for five minutes --
11                  THE COURT: This is what we're going to do,
12      Mr. Joffe. I'm not going to waste more time on this.
13                  MR. JOFFE: That's it. That's it.
14                  THE COURT: This is what we're going to do. You
15      can talk to your client, Mr. Pekar. I stand by what I said,
16      that he doesn't want to be served. I base that conclusion on
17      the fact that it's obvious that the defendants have provided
18      notice, in various ways, to him, and he hasn't reached out to
19      suggest that he would agree to some deposition date. He
20      doesn't have to. If it turns out that -- I'm not
21      adjudicating now whether the efforts that the defendants made
22      are sufficient service or not, but I draw the conclusion from
23      that that he doesn't want to be served. People have to want
24      to be served. I disagree with Mr. Joffe's characterization
25      of the record, that it's merely he's been traveling. I don't
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 36 of 86
                                                                          35




 1      have any evidence, at all, that he's been traveling. I just
 2      have your representation of that, Mr. Joffe.
 3                  MR. JOFFE: Which I have from --
 4                  THE COURT: Don't interrupt me.
 5                  MR. JOFFE: Sorry.
 6                  THE COURT: But I do have the facts in evidence put
 7      before me by the defendants. But all I want to do,
 8      Mr. Joffe, it's very -- it's not a complicated thing. I just
 9      want to solve this problem. Either Mr. Pekar is willing to
10      appear for a deposition and you and the defendants can work
11      out the date, or he doesn't want to appear for deposition,
12      unless he's legally required to do so. That is also his
13      right. In which case, as his lawyer, you're going to tell me
14      that he doesn't agree to waive service and then I will
15      adjudicate whether there's been service or not.
16                  And I'm simply telling all of you that the deadline
17      of November 20th is not going to apply to Mr. Pekar's
18      deposition, because based on the record before me, I think
19      it's fair to see if you can work it out, and if you can't
20      work it out, I'll adjudicate whether service has been done.
21      If it has, he'll have to show up, and if there has to be a
22      Rule 45 subpoena, or if it has to be enforced in the District
23      of Connecticut, so be it. And if he hasn't been properly
24      served, then I'm going to give the defendants more time to
25      serve him.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 37 of 86
                                                                          36




 1                  And I assume his residence is more than
 2      100 miles -- he's not within this court.
 3                  MR. JOFFE: I think he -- the residence, I think,
 4      within, but whether he's there now, I don't know.
 5                  THE COURT: I understand.
 6                  MR. JOFFE: I spoke with him twice and --
 7                  THE COURT: The rule is he has to be within the
 8      jurisdiction, or within 100 miles of the state border, or the
 9      courthouse.
10                  MR. JOFFE: Probably from the courthouse -- well, I
11      think defendants know where he lives, because they serve. I
12      don't even know where he lives.
13                  THE COURT: Mr. Saso?
14                  MR. SASO: I am looking right now. I thought he
15      lived in Massachusetts, but I can --
16                  MR. JOFFE: Maybe, yes.
17                  THE COURT: Oh, he lives in Massachusetts?
18                  MR. JOFFE: Probably, yes.
19                  MR. SASO: I believe he does.
20                  THE COURT: Then there's no Rule 45 subpoena issue.
21      Then you serve him. And if you haven't -- if you don't
22      succeed, then -- if you have only what you have, if he
23      agrees, fine. If he doesn't agree, then I will adjudicate
24      whether the service you've done is sufficient and then I
25      will -- if it is -- if I determine it's sufficient, then I'll
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 38 of 86
                                                                          37




 1      do what is my standard practice in such a circumstance. I'll
 2      issue an order and I'll explain why I think it's sufficient.
 3      I'll order him to appear at a specific date and time. And if
 4      he fails to appear, then I'll proceed with contempt
 5      proceedings. And so in one way or another, we won't be bound
 6      by the -- you won't be bound by the November 20th date on
 7      that one.
 8                  MR. SASO: Thank you.
 9                  THE COURT: And anything else on that?
10                  And Mr. Joffe, what you have to do is file a report
11      back to me by close of business on Tuesday and simply telling
12      me that he either waives service -- he can waive service, he
13      can concede to service that they've done as being sufficient,
14      in which case -- and that you and Saso have worked out a date
15      and place for his deposition, or he contests service, in
16      which case that's fine. That's also fine and then I'll
17      adjudicate what's before me. They've given me what they've
18      said, and if you tell me that, then I'll just wait the
19      14 days, the end of next week, and then the next Friday,
20      which will be the 14 days. You can submit your opposition to
21      their motion, explain to me why their service was no good and
22      then I'll adjudicate it.
23                  MR. JOFFE: Okay, Your Honor, thank you. I just
24      need to get in touch with him for all that, which I'll do --
25      I'll endeavor to do right away.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 39 of 86
                                                                          38




 1                  THE COURT: All right. That takes care of the
 2      service issue and --
 3                  MR. JOFFE: Your Honor, may I just one -- one
 4      thing, because we're on this topic of the scheduling. We
 5      actually have depositions scheduled to end this Friday.
 6      November 13th is our last deposition date.
 7                  THE COURT: I think it's November 20th is the
 8      deadline on the schedule.
 9                  MR. JOFFE: We were -- I think Paul will agree that
10      the parties labored under the impression that the
11      November 13th is the cutoff date.
12                  THE COURT: Oh, you're right. I stand corrected.
13      It's November 13th.
14                  MR. JOFFE: So November 13th. So all the dates up
15      until November 13th are correct and we don't have any
16      30(b)(6) --
17                  THE COURT: So let me just correct something that I
18      said, then.
19                  MR. JOFFE: We don't have any 30(b)(6).
20                  THE COURT: With respect to Mr. Pekar and with
21      respect to the person that you raised, Mr. Bunis, I referred
22      to November 20th. That was a mistake, an error. It's
23      November 13th, you're -- Mr. Joffe is correct, that's the
24      deadline for depositions. And so what I mean is that the
25      November 13th date doesn't apply to those two. We'll resolve
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 40 of 86
                                                                          39




 1      the issues and then we'll take care of it, if doesn't get
 2      done, so I apologize for any confusion arising from that.
 3                  MR. JOFFE: And then there's an issue of 30(b)(6)s.
 4                  THE COURT: Yeah. We're going to get to that,
 5      Mr. Joffe, but not yet.
 6                  MR. JOFFE: Okay. Thank you.
 7                  THE COURT: So you filed a motion, Mr. Saso,
 8      another motion, with respect to a couple things. One of the
 9      issues in it was dismissal, one was timing, and one was an
10      extension. And so briefly, the -- taking them in a different
11      order, one was there's several deponents who require
12      translators. And under the prior orders submitted by you and
13      approved by me -- by "you" I mean the parties -- the -- those
14      depositions are presumptively two days, without any special
15      permission. And you don't have enough days between now and
16      November 13th to make those two days. Is that essentially
17      the issue for those -- I think, it was three or four
18      deponents?
19                  MR. SASO: It's that issue, combined with -- look,
20      I think we would have worked this out with plaintiffs'
21      counsel. If they said that they would sit for a second day
22      next week, we would have proposed to Your Honor that we
23      extend that, but we haven't even gotten that far, because the
24      plaintiffs won't agree to sit for that second day. I think
25      that they're taking a wait-and-see approach and say let's see
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 41 of 86
                                                                          40




 1      if you first use your first day and your seven hours and
 2      we'll only consider scheduling a second day after the first
 3      day has concluded. And given the schedule, given that we're
 4      supposed to be done by this Friday, there is just simply no
 5      more time --
 6                  THE COURT: So Mr. Joffe, what's your position on
 7      the second day?
 8                  MR. JOFFE: Our position is it's not what Mr. Saso
 9      said.
10                  THE COURT: What is your position?
11                  MR. JOFFE: Well, our position was that if you have
12      translator, you're entitled to extra time, second day, for
13      seven hours. That's true. Under the protocol, the witness
14      itself has a choice of sitting longer on day one, beyond
15      seven hours, and continuing that day. Our position was Jade
16      Cheng is obviously a witness with knowledge on all areas and
17      two days for Jade Cheng, with translator, fine. But for
18      people like his wife, Caroline, or people who, in Chinese, we
19      agree to sit longer on the first day. If they need a second
20      day after that, they can schedule it. We don't oppose that.
21      But our witnesses would like to sit, you know, the first day
22      for nine hours, instead of seven, rather than come back for
23      the second day.
24                  So we didn't oppose. Jade Cheng is testifying
25      today, for the first day and he will appear for the second
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 42 of 86
                                                                          41




 1      day. We have no opposition to that. The problem is that,
 2      Your Honor, our depositions have been canceled all the time.
 3      All our witnesses, we haven't canceled a single deposition.
 4                  THE COURT: So the way we're doing this, Mr. Joffe,
 5      we're not -- there's no trying of issues. We're going to go
 6      through them one by one and resolve everything.
 7                  MR. JOFFE: Okay.
 8                  THE COURT: So if they canceled -- even if they've
 9      outrageously, and in violation of every rule, they have
10      canceled every deposition that you've sought, that is
11      irrelevant, in my view, to the second day. We're going to
12      resolve the second day for what it is and then -- don't
13      interrupt me. It's especially difficult, Mr. Joffe, under
14      Zoom, when you do that. Okay. Just wait. I will give you
15      the chance, as I've always give given you the chance, to say
16      everything you wish to say. When you do that, you obstruct
17      the entire proceeding, and you make the record -- you make it
18      difficult for me to understand what you said, you make it
19      difficult for everybody else, and you make the record
20      difficult to report as to what transpired. So, please, don't
21      do that.
22                  So we will get to all of the depositions you say
23      they canceled and, if they did it improperly, I will remedy
24      it, and so -- but it's one thing at a time.
25                  All right. So this is what you do. With respect
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 43 of 86
                                                                          42




 1      to the second day, I -- with all due respect, Mr. Joffe, I
 2      don't think that approach is reasonable. I think that
 3      it's -- it's difficult scheduling, in the present times, it's
 4      difficult to schedule interpreters. The Court, itself, has
 5      difficulty scheduling interpreter. And so I think what you
 6      ought to be doing is for all the people, you assume it's two
 7      days, you schedule two days. If you all agree to go past
 8      seven hours and do nine hours and if at the end of nine
 9      hours, they're done, then you cancel the second day. That is
10      easier and better than at the end of the nine hours, trying
11      to figure out, among all you people, when is the second day
12      that the witness and the court reporter and the videographer
13      and the interpreter are available, especially when you're on
14      a tight schedule. So you're going to go forth and schedule
15      the second day for all of the witnesses to the extent you
16      haven't, so it's in place.
17                  Have those depositions yet transpired, Mr. Saso?
18                  MR. SASO: We actually are taking a break from one
19      of those depositions right now. Jade Cheng started this
20      morning, but the others, Caroline Cheng is scheduled for this
21      Thursday. Jason Yuyi and Cathy Yu have not yet been
22      scheduled their first day --
23                  THE COURT: All right. So this is what you're
24      going to do --
25                  MR. JOFFE: The 13th. November 13th date.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 44 of 86
                                                                          43




 1                  THE COURT: You're going to work out the second day
 2      with all those people. With respect to extending the time
 3      for depositions, I'm not going to do that now, but what I am
 4      going to tell you to do is there's a defined list of people
 5      who have been authorized for depositions. You can submit to
 6      me the list of, like, once you work out dates. If you work
 7      out dates, I will reasonably allow them to happen past
 8      November 13th, certainly with respect to the two lawyers
 9      identified and certainly with respect to these three people,
10      because their position was not reasonable and so -- or
11      practical.
12                  And so you give me a list of all the people and you
13      tell me depositions, you know, and it's done, it already
14      occurred, it's over. Fine. Or it's scheduled for whatever
15      date you reasonably worked out, and if you reasonably work
16      out dates in a reasonable period of time. It doesn't have to
17      be next week, but promptly, because the trial date is not
18      changing for this. And so then you give that to me and then
19      I will approve that. And if you can't work it out, agree,
20      then we'll have another hearing as soon as we need to have
21      another hearing, and then I will decide when that will occur.
22                  But I think you will all be happier if you
23      cooperate with each other reasonably and practically, rather
24      than have me decide when you're going to show up for
25      depositions. Because I won't -- if I'm deciding, I'm just
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 45 of 86
                                                                          44




 1      going to decide based on the schedule and I'm not going to be
 2      that interested in other things. And you'll be able to think
 3      about lots more things in your scheduling than me.
 4                  And so that's why it's wiser, Mr. Joffe, to be
 5      practical and schedule the second day yourself, rather than
 6      let me schedule the second day.
 7                  Okay. So that takes care of the two-day
 8      depositions, right. Mr. Saso?
 9                  MR. SASO: Yes, Your Honor.
10                  THE COURT: And it takes care of the -- the
11      extension issue really relates to all of the different
12      depositions, right?
13                  MR. SASO: That's correct.
14                  THE COURT: That's you. And that will resolve it
15      from your perspective.
16                  And then the third issue you wanted was dismissal
17      of two of the plaintiffs with respect to identifying where
18      and when they would submit for their -- essentially their
19      IMEs and changing the timing of their IME?
20                  MR. SASO: That's right. We -- the larger issue is
21      scheduling their IMEs. And we are sort of between a rock and
22      a hard place when it comes to the two Chinese residents.
23      Again, Jason Yuyi and Cathy Yu. At the very beginning of the
24      deposition schedule, we tried to get information about when
25      they might be here, so we could schedule their medical exams,
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 46 of 86
                                                                          45




 1      but never received any information about their travel. And
 2      so we then proposed that we reschedule all of the medical
 3      exams for these five plaintiffs during the expert phase and
 4      the plaintiffs declined. So with respect to the two Chinese
 5      residents, we feel as if we have no options left, that they
 6      are refusing to show up by this Friday and they are refusing
 7      to reschedule their deposition -- I'm sorry, their medical
 8      exams during the expert phase of this case.
 9                  THE COURT: So they have not yet told you when
10      they're available, between now and Friday, for their IME?
11                  MR. SASO: They, in fact, should be in the United
12      States right now, given US travel restrictions for -- based
13      on COVID, they would have to be here and quarantining for
14      14 days, and they should be in the United States if they're
15      going to appear for that medical exam by Friday.
16                  THE COURT: Are they in the United States?
17                  MR. JOFFE: They're traveling to Macao, which is a
18      third-party country that they can take --
19                  THE COURT: I've heard of it.
20                  MR. JOFFE: -- for depositions.
21                  And Your Honor, we've had this discussion with
22      defendants, I think, for several months now. They always
23      pushed to have medical exams at the same time as depositions
24      and now the issue is not with two Chinese. We have three
25      plaintiffs here who was also examined medically and they're
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 47 of 86
                                                                          46




 1      present, physically, here, and defendants have nothing. They
 2      don't have experts, they don't have protocol. They don't
 3      have stipulation under Rule 35, I believe, that tells you the
 4      manner of exam, who is the expert, and all of that. They
 5      just simply don't have -- they're not ready.
 6                  They told me that. Mr. Callaghan told me on the
 7      phone and they wrote it in the e-mail. They want extension,
 8      because they don't know what experts to use and what to ask.
 9      The logistics of it is not an issue. Alex Styller is here,
10      Caroline Cheng is here, and Jade Cheng are here. Jade
11      Cheng --
12                  THE COURT: Are those three people going to take
13      the medical exam for the other two?
14                  MR. JOFFE: For the other two, we discussed it with
15      Mr. Callaghan, as well, and we proposed to do tele-exam,
16      telemedicine exam. Like we do depositions by Zoom, you can
17      do medical exam by video and I told them they will be
18      available in Macao. They're specifically getting passports,
19      visas, they're traveling right now to sit for depositions.
20      They're not rich people, Your Honor. And I offered him --
21      and we discussed this before, that if you do deposition by
22      Zoom, in a country that allows that, why can't you do medical
23      exam by Zoom. They will be available. They cannot travel to
24      the United States right now, Your Honor, but that's not their
25      fault. It's really not that their --
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 48 of 86
                                                                          47




 1                  THE COURT: Why can't they travel right now?
 2                  MR. JOFFE: Because they don't have visas. They're
 3      hoping while in Macao, in the third-party, in the third
 4      country, they will apply for US visa there, through
 5      consulate, because it's faster. In China to get visa now for
 6      them, it's very difficult, you -- I don't know all of the
 7      details, but I've been in endless communications, that you
 8      need to get this, and they tell me this office is closed.
 9      They went there, that's closed, and we're trying to find a
10      way to do it.
11                  And we found -- we went through many countries to
12      figure out which one allowed deposition, which one allowed
13      visas, and which one are not closed for Zoom. It was a
14      process, Your Honor. We went through Pakistan, Vietnam,
15      Macao, everything. We found Macao close by. They can get
16      visa in three days, they can have the test, and they will be
17      there. They will be there this Friday for deposition. They
18      can do remote medical exam. We discussed it with Anthony
19      Callaghan, and Mr. Callaghan said it's on the table. They
20      didn't rule it out. But I was always telling them that in
21      order to do medical exam you have to do either Rule 35 motion
22      that it says that --
23                  THE COURT: I already authorized the medical exam.
24                  MR. JOFFE: No, but you didn't provide all the
25      details that the rule says, Your Honor. And I'm opening
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 49 of 86
                                                                          48




 1      Rule 35. I think that's examination of people and things.
 2                  THE COURT: You actually want to get to trial,
 3      Mr. Joffe?
 4                  MR. JOFFE: I think I'll win before trial even,
 5      Your Honor, honestly, but, yes, I want to do -- win this case
 6      and I'm not moving the date. The date is set. You said it
 7      many times, so let's not move the date.
 8                  THE COURT: I'm not moving the date. I'm just
 9      asking if you actually want to move the ball forward.
10      Sometimes you make me feel like you don't really want to move
11      the case forward.
12                  MR. JOFFE: Your Honor, Your Honor, let me just
13      read the rule. And the rule says that if you want to do
14      medical examination, then, content of the order, the order
15      must specify the time, place, manner, condition, scope of the
16      examination, personnel and personnels who will perform it.
17      Your order doesn't do anything like that, Your Honor. Your
18      order is not a proper order for Rule 35 examination and we --
19                  THE COURT: Fine, would you like me to issue an
20      order that has all of the details required by Rule 35?
21                  MR. JOFFE: Yes, I would, I would. And I ask them,
22      let's do this --
23                  THE COURT: And that should happen before
24      November 13th.
25                  MR. JOFFE: You will issue the order before the --
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 50 of 86
                                                                          49




 1                  THE COURT: No, the examination should happen
 2      before November 13th.
 3                  MR. MALLARD: Okay. They're ready.
 4                  THE COURT: No, no, I'm asking you. Not "okay."
 5      In other words, Mr. Joffe, you think the order is
 6      insufficient. Fine. If the order -- my original view of the
 7      order was they wanted it. If I recall correctly, you didn't.
 8      I said they were entitled to it. I thought you would all
 9      work out the date, time, and place, and the details.
10                  MR. JOFFE: I thought so, too.
11                  THE COURT: But you all have not worked out the
12      date, time, and place and the details. They've requested for
13      me, I'm perfectly happy to decide where, when, and under what
14      circumstances that it will happen. But what I will likely
15      say is that it has to happen in person, that's how I --
16      nobody has persuaded me why it should happen by Zoom. And I
17      would say, well, why shouldn't it happen by November 13th, in
18      person, because that's when the end of fact discovery is,
19      and --
20                  MR. JOFFE: Okay. But then everybody else who's in
21      the United States should, but they're not -- they cannot do
22      it, Your Honor. You can order that and they will have no
23      experts. They have no experts to -- fine. It's their
24      problem. Let's have them.
25                  THE COURT: It's not going to be their problem for
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 51 of 86
                                                                          50




 1      those two plaintiffs?
 2                  MR. JOFFE: All five. All five plaintiffs are in
 3      the same boat.
 4                  THE COURT: No, you're telling me, then, that those
 5      two plaintiffs, they're not going to be in the United States.
 6      And then if I issue that order, then I'm going to have to
 7      show -- you're going to have to show cause why I shouldn't
 8      dismiss their case. Then you're going to be in a position of
 9      arguing to me for an order that is adverse to the interests
10      of two of your five clients, while beneficial possibly to
11      three of your five clients and you'll need to think about
12      whether you're in a conflict.
13                  MR. JOFFE: Your Honor, how can we have an exam
14      when we don't know who the -- the defendants don't tell us
15      who their experts are, what they want -- what --
16                  THE COURT: Does the rule provide you're entitled
17      to advance notice of the name of the doctor?
18                  MR. JOFFE: Of course. Under the rule, yes. Under
19      Rule 35, yes. The order may be made only on motion for good
20      cause and it must specify the time, place, manner, conditions
21      and scope of designation. And I don't understand how that
22      order can do so, if they don't know who their experts, what
23      are they going to examine, and they don't. I have them on
24      the record, with an e-mail saying that, that they don't have
25      experts to examine, and this whole issue of dismissing
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 52 of 86
                                                                          51




 1      Chinese because of that is a little bit incongruous, because
 2      we have three Americans here and none of them are being
 3      medically examined. Jade Cheng is sitting for her deposition
 4      today, Your Honor, and will sit for another day. There are
 5      no arrangements for any examination. He's here in Boston.
 6      Who is examining him? And who is examining Caroline? Nobody
 7      asked for her examination. Defendants didn't. She's here --
 8                  THE COURT: I'll tell you what. Mr. Saso, it's
 9      clear to me that this is not going to be worked out the way I
10      thought it would be worked out, which is practically,
11      sensibly, efficiently, and without undue burden on the
12      parties, which is when I allowed your order or your request,
13      I thought you would all work out the details. Mr. Joffe is
14      electing to -- as is his right, to stand on the requirements
15      of the Rules of Civil Procedure and certainly the rule
16      requires, among other things, that the order identify the
17      person or persons who must perform it, time, place, manner
18      and conditions.
19                  So I think this is what I'm going to do. I'm
20      prepared to issue such an order. You will need to propose to
21      me where, when, and whom. I'm not going to hold you to the
22      November 13th date. I thought -- originally, I made the
23      judgment that those should occur during fact discovery, but
24      now, given that Mr. Joffe has been standing on that, but it
25      hasn't come to my attention by either of you until now, and I
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 53 of 86
                                                                          52




 1      think it was reasonable to try to work it out among
 2      yourselves, given the big issue to be decided, ordinarily,
 3      under Rule 35, is whether a Rule 35 examination occurs. In
 4      my experience, usually the fight is over whether a party is
 5      entitled to a Rule 35 examination and sometimes there's a
 6      dispute over the particular conditions that govern it, have
 7      not before, in all the years that I've been a magistrate
 8      judge or a district judge, have a dispute over the location
 9      or the time or the name of the person performing it, but
10      apparently there's a first for everything.
11                  So you should make a motion to me with respect to
12      each of the five -- it could be the same motion -- it's one
13      motion, but it could have differences for different people.
14      And as to the specifics of 35(a)(2). You don't need to
15      address whether you have a good cause, which is (a)(2)(A),
16      because I've decided by my order that there is good cause.
17      But you do need to -- my order needs to address (a)(2)(b).
18      And so you propose to me what (a)(2)(b) is and then I'll
19      address it.
20                  MR. SASO: And Your Honor, two things. First, I do
21      want to clarify that we -- as you know, some of the things
22      that are required by Rule 35 include things like the day and
23      time and that is what I tried to meet and confer with
24      Mr. Joffe about --
25                  THE COURT: I understand. You tried to meet and
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 54 of 86
                                                                          53




 1      confer over it. So what you're going to do instead is --
 2      that was a sensible way to proceed, Mr. Saso, but Mr. Joffe
 3      doesn't want that. He wants an order from the Court
 4      specifying the date, time, and place.
 5                  So you are to arrange your expert and you can
 6      secure an expert and you will propose a time, and you will
 7      need to confer, under the local rules, so you need to tell
 8      him when it is, but if you don't -- and you can reach
 9      agreement as to that, but if you don't reach agreement, you
10      just propose it. And if it seems reasonable to me, then I
11      will allow it, and then they will have to show up at that
12      time.
13                  I think it's a more efficient way, the way you
14      proceeded, because you would negotiate over it and then you
15      could consider your schedule and the doctor's schedule, and
16      the witness's schedule and Mr. Joffe's, but that procedure
17      has been rejected, so we're not going to do it that way.
18                  MR. JOFFE: Your Honor, I apologize, Your Honor. I
19      was proposing to have a stipulation. I was proposing to have
20      doctors and date and time arranged. They didn't. You're
21      saying that they were pursuing that and I refused. I was the
22      one pushing for it.
23                  THE COURT: You're the one who's just told me that
24      the order I issued is no good, Mr. Joffe. You told me that
25      the order was no good and they didn't have to sit without a
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 55 of 86
                                                                          54




 1      proper order. Right?
 2                  MR. JOFFE: Yes. No, but the discussions of to
 3      have it stipulated. I asked which witnesses, what -- I mean,
 4      which experts, what dates we need. We can do it by order.
 5      We can do it by stipulation. I was the one pushing, let's
 6      agree on these details. Let's have a stipulation so ordered
 7      by the Court. We're on the record on that, Your Honor. A
 8      year ago we filed the papers, status report, saying that's
 9      what our requirements are.
10                  THE COURT: Yes, Mr. Callaghan?
11                  MR. JOFFE: Or by motion. And they refused my
12      proposals. Not me, I didn't refuse anything. I was trying
13      to work out for two people with the pandemic world with visa
14      restriction for depositions and for medical exams. And I was
15      pushing for that. I said you want to have it before the
16      deposition and you have nobody. Tell me the dates, tell me
17      the topics. So I was not resisting that. I just want the
18      record to be clear. And if necessary, I'll pull the e-mails
19      and show. They were resisting it. They -- they actually
20      backloaded the schedule, so we have all the depositions
21      happening in two weeks.
22                  Your Honor, I was pushing to get the deposition
23      scheduled back in August. And we've got -- I proposed
24      deposition dates in September. I had them scheduled in
25      October. You know what happened? All the depositions now in
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 56 of 86
                                                                          55




 1      the last two weeks. I take depositions at 5:00 a.m. in the
 2      morning and next day at 3 a.m. at night.
 3                  MR. CALLAGHAN: Your Honor --
 4                  MR. JOFFE: Two weeks we have depositions
 5      scheduled, two depositions this week, all week, and last week
 6      was all deposition, because they were all backloaded by
 7      defendants. And now they come with this medical exam, which
 8      they haven't done anything for, haven't got any experts,
 9      haven't resolved any outstanding. We have this issue of
10      telemedical exam, telling it was on the table. Anthony said
11      they would come back to me, they never did.
12                  MR. CALLAGHAN: Your Honor, can I --
13                  MR. JOFFE: So they want to say that I rejected the
14      procedure. That's unfair and that's untrue. They did.
15                  THE COURT: Are you done, Mr. Joffe, or anything
16      else you want to say?
17                  MR. JOFFE: That's it. Sorry. Thank you, Your
18      Honor.
19                  THE COURT: You're welcome.
20                  Go ahead, Mr. Callaghan.
21                  MR. CALLAGHAN: Your Honor, the burden is on the
22      plaintiffs to bring forward expert reports on, I believe,
23      it's the 13th of December. We have very little information,
24      zero information, with regard to the two Chinese nationals
25      who currently reside in China, very little information with
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 57 of 86
                                                                          56




 1      regard to the two Chinese nationals who reside in the US, and
 2      quite a substantial body of information with regard to
 3      Mr. Styller. But we don't know what medical conditions they
 4      are alleging. We don't know, Your Honor, as we sit here
 5      today, what battery of tests to impose on these individuals.
 6                  Now, Mr. Joffe has used that, in his discussions
 7      with us about telemedicine, et cetera, et cetera. When we
 8      proposed that we defer the medical exams until such time as
 9      we have a clue as to what it is we're looking for, looking to
10      verify, looking to test, et cetera, he began using that as a
11      cudgel and he suggested that we should have to take a remote
12      exam of the two Chinese nationals living in China. We
13      considered that and the discussion, frankly, never re-ensued,
14      because we're waiting for him to get back to us on whether or
15      not we would agree to ask the Court together to defer our
16      medical exams on the individual plaintiffs until we know what
17      the conditions they're alleging are. We don't have that as
18      yet. It's hard to schedule medical exams of a blank slate.
19                  THE COURT: Mr. Joffe, I have a question for you.
20                  MR. JOFFE: Yes.
21                  THE COURT: Do you plan to have experts in this
22      case?
23                  MR. JOFFE: Yes, we do, Your Honor. And --
24                  THE COURT: And what type?
25                  MR. JOFFE: And our report is due December 13th,
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 58 of 86
                                                                          57




 1      under the schedule.
 2                  THE COURT: Right. What type of experts are you
 3      anticipating?
 4                  MR. JOFFE: Damages experts.
 5                  THE COURT: When you say damages experts, do you
 6      mean with respect to the individual?
 7                  MR. JOFFE: We haven't formulated the strategy for
 8      the experts, but there will be expert testifying as to the
 9      false imprisonment and the --
10                  THE COURT: So experts opining on --
11                  MR. JOFFE: Emotional -- emotional distress and
12      medical injuries.
13                  THE COURT: And medical injuries.
14                  MR. JOFFE: Yes.
15                  THE COURT: Okay. As to each of the five
16      individual plaintiffs?
17                  MR. JOFFE: We have emotional distress claims, Your
18      Honor --
19                  THE COURT: No, I know you have the claims. My
20      question is will you have experts with respect to each of the
21      five?
22                  MR. JOFFE: We will -- no, probably not for each.
23                  THE COURT: Which ones?
24                  MR. JOFFE: For the ones who were sitting in jail.
25                  THE COURT: So the -- are you going to -- other
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 59 of 86
                                                                          58




 1      than the three people who were in jail, will you have any
 2      experts, other than a damage expert as to the medical or
 3      emotional condition of the -- and effect on the three people
 4      who sat in jail in China?
 5                  MR. JOFFE: Yes. We will also have damages experts
 6      that -- economic damages, as well, but as far as medical
 7      experts, we were not planning any medical experts.
 8                  THE COURT: So you're going to have one or more
 9      experts with respect to economic damages of Integrated.
10                  MR. JOFFE: Just business damages kind of experts
11      who calculates everything.
12                  THE COURT: With respect to Integrated, or anything
13      else other than Integrated?
14                  MR. JOFFE: Integrated -- yeah, Integrated, yes.
15                  THE COURT: But not with respect to any of the
16      individual plaintiffs.
17                  MR. JOFFE: Economic damages expert, no. We were
18      thinking about business damages for ACT.
19                  THE COURT: Okay.
20                  MR. JOFFE: As a company business loss. And for
21      individual plaintiffs, we'll have an expert who will testify
22      as to the, you know, mental and emotional distress from
23      prolonged and tortuous imprisonment.
24                  THE COURT: And that expert will be testifying
25      only --
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 60 of 86
                                                                          59




 1                  MR. JOFFE: Yes.
 2                  THE COURT: -- only with respect to the three?
 3                  MR. JOFFE: Yes, well, we need to think whether
 4      Alex Styller, who was not in jail, but he claims emotional,
 5      whether he needs his own expert, but at least with respect to
 6      three, we'll -- surely, we'll have an expert.
 7                  THE COURT: And as to the fifth is the spouse,
 8      correct?
 9                  MR. JOFFE: Yeah.
10                  THE COURT: And will the expert be --
11                  MR. JOFFE: So Styller and Caroline, they are in
12      separate category from the imprisoned one. Well, let's -- I
13      don't want to commit, but we'll probably have an expert for
14      them, because they're in a slightly different position, yes.
15      So then the total will be one economic, one imprisonment, and
16      one emotional distress for --
17                  THE COURT: Why shouldn't their examinations occur
18      after your expert medical disclosures?
19                  MR. JOFFE: No reason why they shouldn't, except
20      for defendants insisted to have it done during our
21      depositions.
22                  THE COURT: Okay.
23                  MR. JOFFE: It was their insistence, not ours.
24      Your Honor, we don't have any issues.
25                  THE COURT: Okay. That solves the problem. How
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 61 of 86
                                                                          60




 1      long -- that makes it easy.
 2                  How long, Mr. Saso, after you receive -- or
 3      Mr. Callaghan, after you receive the expert disclosures on
 4      December 13th do you need to provide a letter to Mr. Joffe,
 5      stating what kind -- like what doctor you want to have --
 6      doctor, whatever examinations you want and roughly where? I
 7      understand it still leaves a potential dispute between the
 8      two of you over whether it's in person or telemedicine, but
 9      then you should be able to know, well, we want, you know, a
10      psychiatrist, or we want an orthopedist, or whatever it is
11      that you want, or both. How long after you receive the
12      expert reports?
13                  MR. CALLAGHAN: Your Honor, we would anticipate a
14      week to ten days should be sufficient, but this is one of the
15      reasons we've discussed it with Mr. Joffe. He doesn't want
16      to commit, he said it himself, but this is the reason that we
17      want to discuss this issue, because --
18                  THE COURT: So this is what we'll do. He doesn't
19      want -- so how about we'll say by the 23rd, or the -- of
20      December, you notify him of whom you -- as to each of the
21      five, whom you wish that person to be examined by and
22      whatever conditions you propose about the examination and the
23      like. And then, Mr. Joffe, I'll come back to how long, but
24      you confer with them over -- you know, and either you'll
25      reach --
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 62 of 86
                                                                          61




 1                  MR. JOFFE: Sure.
 2                  THE COURT: And what I anticipate is one of two
 3      things. You'll either reach an agreement, which is fine, and
 4      then you can submit it to me and I will order it. Or you
 5      might reach agreement on some things, like maybe Mr. Joffe
 6      says I don't object to the doctor, but I want it -- he says
 7      he wants a telemedicine evaluation and you want an in-person,
 8      or there's a dispute about the conditions. So you'll submit
 9      to me either a status report reflecting your -- what you've
10      agreed and what the things you disagree on and why, or you
11      could do it by a motion, but I think it's faster with a
12      status report. So you say like we've agreed on this for each
13      of the five and here's our disputes. For examination number
14      one, you know, we want this and they want that. Examination
15      number two, we're all agreed. Examination number three,
16      whatever. And you give me a brief paragraph on what you want
17      and then I'll resolve it, and perhaps with a hearing. And
18      then I'll order it on a date like -- I'll order it. Then
19      you'll have to work out a date, or if you can't, I'll pick a
20      date.
21                  You can assume -- so does that process sound
22      reasonable and practical to you, Mr. Callaghan and Mr. Saso?
23                  MR. CALLAGHAN: Yes, Your Honor, and part of the
24      reason that we were discussing this was to give lead time, to
25      the extent that it's being considered, to give lead time to
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 63 of 86
                                                                          62




 1      Cathy and Jason to make their arrangements, put their affairs
 2      in order, so they could be here during a window of time where
 3      all of this can be arranged.
 4                  THE COURT: Well, I'll circle back to that in a
 5      moment.
 6                  Mr. Joffe, does that sound like a reasonable way to
 7      proceed with this?
 8                  MR. JOFFE: Yes, Your Honor. Yes, Your Honor.
 9                  THE COURT: Great. So that leads to one issue that
10      Mr. Callaghan alludes to with respect to that, which is the
11      in-person nature which the defendants seek. You know, the
12      presumption, ordinarily, is in person. Obviously, the world
13      is different now, under COVID. I will say, that in-person --
14      I have been persuaded by my Zoom experiences that in-person
15      is better than Zoom. It's better for court hearings, it's
16      better -- we don't need to do this court hearing in person
17      and on balance it makes sense to do this by Zoom. But court
18      hearings are better in person, even this kind of hearing,
19      than by Zoom.
20                  And so I'm not resolving now this apparent dispute
21      over in-person or Zoom, but I will say that I can
22      understand -- I'm not -- there's a number of different
23      factors to balance, but there's a couple of things to keep in
24      mind. One, I think in-person is better, including with
25      respect to medical examinations. Two, the plaintiffs brought
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 64 of 86
                                                                          63




 1      the case in Massachusetts, and three, they're going to have
 2      to come here for trial. And it's not altogether clear,
 3      notwithstanding Pfizer's announcing yesterday, maybe it's all
 4      going to be gone by our May trial date. That will be a
 5      beautiful thing, but it may not be, and they're going to have
 6      to come for trial.
 7                  MR. JOFFE: And Your Honor, Your Honor, I just want
 8      to comment on that. They're fully prepared and they're
 9      working on coming for trial. The issue here is now --
10      there's two -- they have, also, to come for deposition by
11      traveling to third country, with all the visas, and all that.
12      And now, according to defendant, they will have separately,
13      now, to come to medical exam, in addition to trial. This is
14      very burdensome. It was just -- you know, we've been taking
15      depositions of witnesses by defendants in Australia or London
16      or England by Zoom, and our guys will have to travel three
17      times now. One to another country to just sit for
18      depositions, then, according to defendants, travel here --
19                  THE COURT: But that -- I don't see the travel --
20      the travel for deposition is not on the defendants. The
21      travel on the depositions -- your clients, it's nothing wrong
22      with it, but they made a choice to sue in the United States.
23      And by definition, as a matter of law, that required them to
24      leave China for depositions. You told me that you can't do a
25      deposition in China.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 65 of 86
                                                                          64




 1                  MR. JOFFE: Yes.
 2                  THE COURT: So that's not -- that's just the way
 3      the cookie crumbles.
 4                  MR. JOFFE: That is true, and trial is the same
 5      thing, but the medical exam as an extra trip. We don't mind
 6      to deposition -- we didn't object, of course. The trial is
 7      fine, the deposition is fine, but this extra trip, in
 8      circumstances where such trips and nowadays, are difficult.
 9      They're just physically difficult.
10                  THE COURT: I understand. I'm not saying I'm
11      ordering it. I'm not saying, Mr. Joffe, I'm ordering it, but
12      all I'm saying is I'm seriously considering it.
13                  MR. JOFFE: Okay. Thank you, Your Honor. That's
14      all I can ask for.
15                  THE COURT: And so when you submit the status
16      report to me, then I'll see, and you'll each explain to me
17      why.
18                  MR. JOFFE: Why.
19                  THE COURT: And then, Mr. Callaghan, if it's going
20      to be in person, and the date will be sufficiently far out to
21      give them time to do the 14 days of quarantine beforehand.
22      Of and I would -- I don't see how, in the end, the timing of
23      this, even if it's delayed another month because of the
24      travel and quarantine is going to make any difference, given
25      the schedule that we've set.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 66 of 86
                                                                          65




 1                  So the only question, Mr. Joffe, is when do you
 2      want to respond to the December 23rd letter? So if you all
 3      gave me a status report by something like January 10th, would
 4      that give you enough time?
 5                  MR. JOFFE: Yes, that's plenty of time.
 6                  THE COURT: So that's not for you to respond,
 7      Mr. Joffe.
 8                  MR. JOFFE: -- arrangement with the other side and
 9      we'll have a joint status report on that.
10                  THE COURT: So January 10th, a joint status report.
11      And you'll just work out among yourselves when you respond
12      to --
13                  MR. JOFFE: Yes, Your Honor, of course.
14                  THE COURT: January 11th, because that's a Monday.
15                  MR. JOFFE: January 11th. Okay.
16                  THE COURT: Fine. Okay. That takes care of
17      everything in all of your filings, does it not, Mr. Saso?
18                  MR. SASO: I believe that's the case, Your Honor.
19                  THE COURT: All right. So just to summarize --
20                  Maria, this, you should get down for the clerk's
21      notes.
22                  By January 11th -- the Rule 35 examinations will
23      occur at a later point in time and by January 11th, the
24      parties will submit a joint status report with respect to
25      that. Two, with respect to Mr. Pekar's deposition, by next
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 67 of 86
                                                                          66




 1      Tuesday, Mr. Joffe will submit something that tells me
 2      whether he's waiving service or not. And if he's not waiving
 3      service, then he'll oppose the motion -- the service motion
 4      filed by the defendants by next Friday.
 5                  With respect to depositions, you all will work out
 6      the schedule for the people -- we're going to come in a
 7      minute to Mr. Joffe's complaints -- but the second day for
 8      the people who need a second day, you work out a schedule,
 9      and you'll submit something to me. Did we set a date by when
10      you'd submit that?
11                  MR. SASO: I don't think so, Your Honor.
12                  THE COURT: How about by next Friday, you'll submit
13      a schedule -- all the depositions that have been authorized
14      and you'll tell me they've either occurred or when they're
15      going to occur, to the extent you need beyond this Friday.
16                  MR. JOFFE: So by Friday, this Friday, we need
17      to --
18                  THE COURT: Next Friday.
19                  MR. JOFFE: Next Friday. November 20th, right?
20      Okay.
21                  THE COURT: Yes. And Mr. Pekar's obviously, if
22      it's up in the air, I'll work it out, and then we'll see.
23                  MR. JOFFE: Yes.
24                  THE COURT: All right. That -- and that resolves
25      the motion to dismiss with respect to the two Chinese
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 68 of 86
                                                                          67




 1      defendants I'll terminate as moot, because they're Rule 35 is
 2      going to come later.
 3                  So Maria, you can terminate as moot the motion to
 4      dismiss of those two.
 5                  All right. So that leaves -- are there any other
 6      issues the defendants want to raise?
 7                  Oh, and with respect to Mr. Bunis, that issue you
 8      raised, you'll just submit to me, as soon as reasonably
 9      practical, the video. I'll watch it, and then I'll -- both
10      of you can file whatever motions you want to file sometime in
11      the next two weeks.
12                  MR. BUNIS: Yes, that's fine, Your Honor. I would
13      just say with respect to these upcoming 30(b)(6) motions, or
14      excuse me, depositions to be scheduled, we were hoping to
15      schedule them -- given the deadline was Friday, we couldn't
16      prepare the appropriate witness and get a date selected, so
17      we proposed to the other side that we push it into the
18      following week. And it wouldn't affect the schedule and we
19      would just sort of hold hands and agree to extend together
20      the deadline for conducting depositions, and that's what we
21      were hoping to do.
22                  The issue -- and we still were proposing to do that
23      next week. The issue that remains with respect to a 30(b)(6)
24      deposition is the following, Your Honor. The plaintiffs have
25      noticed three 30(b)(6) depositions for the following
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 69 of 86
                                                                          68




 1      entities, HPE, HPI, and HPFS. They have indicated the same
 2      seven topics that they want to inquire about for those three,
 3      separate corporate entities. We will designate -- have
 4      designated the same individual to testify on behalf of all
 5      three entities and we've stipulated that his testimony, in
 6      one deposition, on behalf of one individual will bind the
 7      other two entities and we've offered that in addition to the
 8      seven hours. If they need a few more hours to clean that up,
 9      we would be amenable to that.
10                  The problem is, I think, that the plaintiff wants
11      the same guy, on the same topics, for the seven hours, three
12      days and -- two days. Excuse me. Two days. And we think
13      that that's too much. So that's, I think, the issue.
14                  The scheduling issue is we are not saying they
15      can't take a 30(b)(6) deposition. Absolutely not. We --
16      with respect to extending it, we'll come up with a day, we
17      hope next weekend, we can do it and it works for them, and
18      works for the witness. The remaining issue is what I've just
19      set forth.
20                  THE COURT: Okay.
21                  Mr. Joffe?
22                  MR. JOFFE: Well, Your Honor, we have -- we noticed
23      two 30(b)(6) depositions. We agreed with plaintiffs that we
24      will combine HPE and HPI, which are different defendants, in
25      one. So we will take one 30(b)(6) of HPE/HPI, which is the
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 70 of 86
                                                                          69




 1      former HP, the main company, that didn't produce any
 2      documents. So we wanted to have one deposition of HPE/HPI
 3      combined seven hours. And Mr. Bunis stated, we asked another
 4      deposition of HPFS India. That's a defendant that produced
 5      zero documents, too. We wanted to have the whole story. So
 6      we noticed two depositions for India and for combined
 7      HPE/HPI. They gave us the dates. They told us you can take
 8      HPE/HPI deponent Barclay. He's noticed to testify in his
 9      individual capacity on such a date. You can depose him in
10      his 30(b)(6) capacity in that seven hours on the same date.
11      And I said, no, I have here an individual, I have four or
12      five individual witnesses, but I also have corporate
13      designees for which I need my seven hours. I need my seven
14      hours for HPFS India, and I need my seven hours for one
15      combined HPE/HPI 30(b)(6) witness.
16                  They canceled both witnesses last week unilaterally
17      and this week we have Barclay as one of the witnesses and
18      O'Grady as another. And Sunday night, they canceled all
19      30(b)(6) depositions again.
20                  THE COURT: So let me see if I understand,
21      Mr. Joffe.
22                  MR. JOFFE: They don't give me a single hour to
23      take the --
24                  THE COURT: Hold on. Hold on. So you agreed that
25      one 30(b)(6) witness for one day could appear for HPE and
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 71 of 86
                                                                          70




 1      HPI, correct?
 2                  MR. JOFFE: Yes, Your Honor. Yes, Your Honor.
 3                  THE COURT: And you want a separate --
 4                  MR. JOFFE: HPFS India, Your Honor.
 5                  THE COURT: I'm just looking for where you went.
 6      You disappeared. Oh, there you are.
 7                  So then you wanted a second 30(b)(6) deponent for
 8      HP India.
 9                  MR. JOFFE: Correct.
10                  THE COURT: They designated Mr. Barclay as the
11      person who would be the 30(b)(6) deponent for all three of
12      those entities, correct?
13                  MR. JOFFE: Yes. And also O'Grady, who will also
14      be for all three, but with respect to a specific topic, out
15      of my 30(b)(6).
16                  THE COURT: And --
17                  MR. BUNIS: No, Your Honor. Incorrect, Your Honor.
18      The single witness, Mr. Barclay, will be the deponent for all
19      three entities.
20                  THE COURT: He's the only person you've designated
21      as a 30(b)(6) witness?
22                  MR. BUNIS: That's correct.
23                  MR. JOFFE: As of last night, because before that,
24      it was for Barclay and O'Grady, but the dates that they were
25      giving us to take those 30(b)(6) depositions were the dates
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 72 of 86
                                                                          71




 1      when this Barclay and O'Grady was scheduled to --
 2                  THE COURT: So do you also want to depose -- you
 3      also want to depose Mr. Barclay individually?
 4                  MR. JOFFE: I did, already.
 5                  THE COURT: You already took his individual
 6      deposition?
 7                  MR. JOFFE: He was with -- yes, Friday, Your Honor.
 8                  THE COURT: So Mr. Bunis, he's coming back, in your
 9      view, as a 30(b)(6) separate. So he sat for a day as his
10      personal deposition; is that correct?
11                  MR. BUNIS: That's correct, Your Honor.
12                  THE COURT: And then you're saying -- now,
13      Mr. Joffe -- so you got your personal deposition with
14      Mr. Barclay, right?
15                  MR. JOFFE: Yes, Your Honor.
16                  THE COURT: All right. And now, the defendants
17      want to say he's the 30(b)(6) deponent for all three
18      companies and you say you should get two days for that and
19      they say you should get a day or a day and a half.
20                  Is that the dispute?
21                  MR. JOFFE: Well, so far they didn't give me any
22      days. They just cancel. They keep cancelling those days.
23      So we have November 13th and, as of today, before we
24      extended, we have November 13th ending the depositions and
25      all my 30(b)(6) being canceled, every week. We have no --
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 73 of 86
                                                                          72




 1      they don't propose the dates that we can really take them,
 2      because the 13th is the deadline.
 3                  THE COURT: What do you want? Do you want one day
 4      or two days?
 5                  MR. JOFFE: I want seven hours of HPFS -- sorry.
 6                  THE COURT: So you want two days.
 7                  MR. JOFFE: I want one 30(b)(6) witness for HPFS
 8      India, one. And I want one combined for HP and HPI.
 9                  THE COURT: So you want two days for those three
10      entities?
11                  MR. JOFFE: I want two days of depositions as you
12      authorized by your order, Your Honor.
13                  THE COURT: Okay and --
14                  MR. JOFFE: Not substituting anyone, or combining
15      anyone two in one, but I want seven hours a day for them.
16                  THE COURT: And are the topics the same for all
17      three entities?
18                  MR. JOFFE: The topics are slightly different, but
19      some entity like HPFS India was more involved in the India
20      part and the HPE and HPI were more involved in the
21      counterfeit investigation. There's not one, there were
22      actually three going on in China at the time, involving the
23      same type of equipment.
24                  THE COURT: So Mr. Bunis, is the entire dispute,
25      (a) whether it's two days or a day, day and a half. And (b),
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 74 of 86
                                                                          73




 1      it was originally scheduled for some day this week and then
 2      you said no, because the witness isn't ready and you need
 3      more time to prepare, and you proposed this to do it next
 4      week.
 5                  MR. JOFFE: They didn't propose -- that's not
 6      correct, Your Honor. The witness was not even being
 7      prepared. I asked Mr. Gill -- or Mr. O'Grady whether he was
 8      prepared for his 30(b)(6) this week, and this is the first
 9      time that he heard he was a 30(b)(6) deponent. He never
10      heard about it until this morning. How was it he was
11      supposed to testify last week, or this week, if they didn't
12      even tell him that he was a designee? They undesignated him
13      last night and I broke the news to him today.
14                  THE COURT: Well, I guess they're not as prepared
15      as you've been.
16                  MR. JOFFE: I guess they're not, Your Honor. With
17      everything, with medical exam, with witnesses, with anything.
18      They're pushing hard for five years and now they're hitting
19      the brick wall. They're done. I will show it to you soon,
20      Your Honor. I don't think we're going to have a May trial.
21      I think we'll finish this case very soon.
22                  THE COURT: You know, we built a courthouse for the
23      courtroom for trials. I'm happy for a trial. If you all
24      want to settle your case before trial, you're welcome to do
25      that.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 75 of 86
                                                                          74




 1                  All right. So with respect to the scheduling, I
 2      don't really think we need, one, two, three, four, five, six
 3      lawyers, plus whoever is not in the video at Mr. Bunis's
 4      office, and -- to resolve the question of when the 30(b)(6)
 5      deposition occurs. I think that whether you're agreed,
 6      Mr. --
 7                  I understand why you might be annoyed, Mr. Joffe,
 8      that you had it scheduled for a certain day and then they
 9      said that it's not going to go forward on that day.
10                  MR. JOFFE: With no excuses or explanations. Not
11      that their witness was not ready, not whether they need time
12      to prepare, no excuses. Just we cancel it. How could it be,
13      Your Honor? Unilaterally cancel deposition after deposition.
14      He said that he never seen anything in 27 years. I haven't
15      seen anything like that in my 23 years. That somebody will
16      cancel deposition unilaterally.
17                  THE COURT: Really?
18                  MR. JOFFE: Day after day, unbelievable.
19                  THE COURT: Okay. So what do you want for that,
20      Mr. Joffe?
21                  MR. JOFFE: I just want to have two depositions.
22      And Your Honor, I will come back with a further request.
23      What I -- well, I'll come back. I just need two days of
24      depositions of their 30(b)(6) witnesses that we're entitled
25      to. You ordered them to produce --
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 76 of 86
                                                                          75




 1                  THE COURT: If you want two days, the best thing to
 2      do would be quiet. Okay. If you want to fight about the
 3      schedule and you want to seek sanctions for the fact that, in
 4      your view, they canceled the deposition the day of, then you
 5      can seek sanctions for that, okay? And you go ahead and file
 6      that motion and I'll resolve it, but with respect to the
 7      schedule, you can work that out with them.
 8                  MR. JOFFE: Yes.
 9                  THE COURT: You ought to be able to work it out.
10      If you can't work it out with them, then I'll decide when it
11      occurs. Okay?
12                  MR. JOFFE: Thank you, Your Honor.
13                  THE COURT: But really, I think it's ridiculous
14      that, Mr. Joffe, to be here arguing about, they changed it,
15      it's annoying. I understand why you might be annoyed, but
16      like is this is the most -- you're a New York lawyer. If
17      this is the most difficult thing that happened to you in the
18      course of your years of practice in the City of New York, I'm
19      stunned. I'm not unfamiliar with New York. I went to law
20      school in New York. I briefly, very briefly, worked at some
21      law firms in New York in the summers. I spent a lot of hours
22      in the course of law school sitting in the state and federal
23      courts in New York watching proceedings. I have some
24      understanding of how the practice of law occurs in New York.
25      If this is what blew through your skin, I find that stunning.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 77 of 86
                                                                          76




 1                  MR. JOFFE: Your Honor, Your Honor, I would like to
 2      disabuse you of that notion.
 3                  THE COURT: Yes.
 4                  MR. JOFFE: It didn't touch me in any way.
 5                  THE COURT: Right. So just work out the date with
 6      them and get over it. Okay. So the real issue is two days
 7      not one day. That's the dispute.
 8                  Mr. Bunis, briefly. Why should it be one day or
 9      one and a half, or whatever you're proposing, rather than
10      two?
11                  MR. BUNIS: Your Honor, the similarity of the
12      subject matter, the fact that it would be the same witness
13      and the fact that he's already taken that same witness's
14      deposition already for seven hours means, to us, that 14 --
15      21 hours in total with the same guy is too much.
16                  THE COURT: Day and a half. All right? Seven
17      hours and three and a half hours, for that witness. So for
18      the --
19                  Maria, for the memorialization in the clerk's
20      notes, the 30(b)(6) deposition of the defendant entities will
21      be 1.5 days with the same witness.
22                  Is there anything else you wanted to raise,
23      Mr. Joffe?
24                  MR. JOFFE: No, Your Honor. Thank you.
25                  THE COURT: Okay. Maria --
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 78 of 86
                                                                          77




 1                  And did that cover everything that you had,
 2      Mr. Bunis, Mr. Saso, and Mr. Callaghan?
 3                  MR. BUNIS: Yes, Your Honor.
 4                  MR. CALLAGHAN: Yes, Your Honor.
 5                  THE COURT: Do you know how they can submit the
 6      video to me?
 7                  THE DEPUTY CLERK: Yes. They can file it on -- you
 8      know, send it in on a disc --
 9                  THE COURT: Is that what they're going to have to
10      do, send it in on a disc?
11                  THE DEPUTY CLERK: Well, that or -- they can
12      probably -- I don't know if they can e-mail it to me and I
13      don't know if I can download it.
14                  THE COURT: This is what you can do, Mr. Bunis.
15      You can either send us a disc or a flash drive. If you do
16      that, we'll have to load it into our network drive and once
17      you do that, then I can get it wherever I am.
18                  Alternatively, you can -- if you have some sort of
19      cloud site that has it on it, you can e-mail whatever
20      information is required to Ms. Simeone, the link and whatever
21      information is needed to access it. Obviously, whatever way
22      you do it, copying Mr. Joffe. And then she can forward that
23      on to me and I can access it that way. I only ask if you do
24      that, that is a link to a cloud site, that it would be better
25      if it was not a cloud site that has all your discovery on it,
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 79 of 86
                                                                          78




 1      like for the shared discovery, or whatever, cloud sites using
 2      for that. Something separate like virtually separate. I
 3      don't want to be poking around in other things that are
 4      submitted. And I think that would be a faster way to get it
 5      to me. And then you could -- I think for the purposes of the
 6      record, it would probably still be good to send in the flash
 7      drive --
 8                  THE DEPUTY CLERK: Judge.
 9                  THE COURT: -- that would in the Court's file.
10                  THE DEPUTY CLERK: I've just been advised, we don't
11      allow flash drive. I guess it has to be a disc.
12                  THE COURT: All right. There we go. It has to be
13      a disc. So if you provide a link, I can look at it
14      potentially today or tomorrow, which might move this -- that
15      issue along. But if -- and then you can file the disc a
16      little later for the purposes of the record.
17                  MR. BUNIS: Your Honor, I will take care of it, and
18      most importantly, the person who's in the room is Mr. Quigley
19      and he's the person who I'm sure will figure all of this out
20      and make it happen.
21                  THE COURT: I knew there was somebody whispering in
22      your ear, Mr. Bunis, telling you what to say. All right.
23                  So I think that's everything. Everybody know what
24      dates things need to be done on?
25                  MR. JOFFE: Yes, Your Honor.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 80 of 86
                                                                          79




 1                  THE COURT: All right.
 2                  Mr. McGuire, you've been so quiet, anything that
 3      you want to add?
 4                  MR. JOFFE: No.
 5                  MR. MCGUIRE: As soon as I find the unmute button,
 6      I can report to you.
 7                  No, there's nothing that I need to add.
 8                  THE COURT: Okay. All right. Well, as always, a
 9      pleasure to see all of you -- well, I do have another
10      question with respect to the trial.
11                  So how many people -- there are two possibilities
12      for this trial, one is that the restrictions that are imposed
13      on our conducting trials have evaporated by May, or relaxed,
14      and fine, then we'll just proceed in the ordinary way. We
15      are proceeding with jury trials, criminal and civil, but
16      obviously more slowly and under certain limitations, social
17      distancing, masks and the like.
18                  So on the plaintiffs' side, who would be present,
19      from your perspective, for the trial, in the courtroom?
20                  MR. JOFFE: Well, me. I hope I'll be present, Your
21      Honor, and we have another law firm that is coming in any day
22      now.
23                  THE COURT: Okay. And how many lawyers?
24                  MR. JOFFE: It's a big law firm. I don't know, but
25      it's a big law firm.
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 81 of 86
                                                                          80




 1                  THE COURT: So you'd anticipate a fair number of
 2      lawyers?
 3                  MR. JOFFE: I anticipate a calvary going down.
 4      Now, eight.
 5                  THE COURT: Okay. All right. And so -- and how
 6      many of your clients would there be? There would be
 7      Mr. Styller, he would be there for himself, and he would be
 8      there for Integrated.
 9                  MR. JOFFE: Your Honor, are you going to be asking
10      who is going to be witnesses?
11                  THE COURT: No. Literally sitting in the
12      courtroom.
13                  MR. JOFFE: Okay. Well, we have three plaintiffs
14      who live here and they will be present.
15                  THE COURT: That's Mr. Styller.
16                  MR. JOFFE: Styller, he calls himself, Jade Cheng,
17      and Caroline. They're all here. They will be present
18      physically. And by that time, when is it? May? Hopefully
19      the Chinese will get here with their visas and passports.
20                  THE COURT: So that will be two more.
21                  MR. JOFFE: Right. Jason and Cathy.
22                  THE COURT: Five.
23                  MR. JOFFE: Five plaintiffs. Yes.
24                  THE COURT: Didn't I sever the family plaintiffs?
25      Caroline's case is not derivative?
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 82 of 86
                                                                          81




 1                  MR. JOFFE: Well, it is. I mean, she is part of
 2      family, plaintiff, but she was in the United States. So when
 3      we --
 4                  THE COURT: Her case isn't going to trial in May,
 5      is it?
 6                  MR. SASO: That's our understanding, Your Honor.
 7      She is a witness, even in this case, for --
 8                  THE COURT: Yeah, sure.
 9                  MR. SASO: Right.
10                  THE COURT: Okay. So you'd have the three people
11      who were imprisoned in China, plus -- he says Styller?
12                  MR. JOFFE: Yes. He calls himself Styller.
13                  THE COURT: That's four. You'd have four people,
14      plus you is five, plus the calvary.
15                  MR. JOFFE: And the calvary, yes. Yes.
16                  THE COURT: Okay. And on the defendants' side,
17      there would be -- hold on.
18                  MR. JOFFE: Sorry, Your Honor, also two teams of
19      translators. We'll need probably three. We need Russian,
20      we'll need Chinese, Mandarin, and we'll need Portuguese.
21                  THE COURT: Who will you need for the parties?
22      Never mind the witnesses. For the parties.
23                  MR. JOFFE: Oh, okay.
24                  THE COURT: Any of them need a translator to
25      understand the proceedings?
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 83 of 86
                                                                          82




 1                  MR. JOFFE: Well, no. I think for the parties we
 2      won't need the translators. I think they'll be okay, but for
 3      testimony --
 4                  THE COURT: Some witnesses will require a
 5      translator.
 6                  MR. JOFFE: Yes, Your Honor.
 7                  THE COURT: All right. So fine.
 8                  So for the defendants, how many parties you'd
 9      have -- assuming it stands the way it does now, the
10      individual defendants are whom? Remind me.
11                  MR. CALLAGHAN: David Gill, Your Honor, is an
12      individual defendant, and then it's the corporations, HPI,
13      HPE, HPFS, and HPFS India.
14                  THE COURT: So four corporate entities, would each
15      corporate entity have its own representative, or one person?
16                  MR. CALLAGHAN: We could probably reduce that to
17      one to two people, Your Honor, as representatives present in
18      the courtroom.
19                  THE COURT: And would Mr. Gill be attending the
20      entire trial, you'd anticipate?
21                  MR. CALLAGHAN: That would be our hope. Yes, Your
22      Honor.
23                  THE COURT: All right. So you'd have Mr. Gill and
24      call it two, one to two, corporate representatives, and then
25      how many lawyers -- never mind how many would be if we were
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 84 of 86
                                                                          83




 1      preCOVID, but how many do you think, just sort of ballpark,
 2      you could do the case with people in the courtroom between
 3      lawyers and paralegals?
 4                  MR. CALLAGHAN: I'd say five, Your Honor, we could
 5      manage. It's not quite the calvary.
 6                  THE COURT: All right. Okay. I just want to
 7      figure these numbers out for planning purposes, because there
 8      are limits to the number of people, presently, we can have in
 9      the courtroom during a trial.
10                  So you should know that, just for your own planning
11      purposes, it's ordinarily my practice for a trial, in a civil
12      case, to impanel a jury of 12. However, in COVID, that's not
13      likely, for two reasons. One is, given the number of people,
14      we just can't get everybody in a courtroom with a jury of 12.
15      And two, given just sort of minimizing risk, if we're not
16      required to have a larger number of people, it's more prudent
17      to have a smaller number of people. So more likely, I
18      would -- in a short civil case, I would impanel seven or
19      eight, so we have one or two extras, because six is the
20      minimum.
21                  So as we get closer, we'll see what the COVID
22      restrictions are. Hopefully by then we'll be loosening up,
23      or have loosened all of the COVID restrictions and this will
24      all be irrelevant, but if it isn't -- and then we'll talk
25      about how long the trial will be and then the numbers of
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 85 of 86
                                                                          84




 1      people we need and we'll figure it out.
 2                  There are, obviously, other people who might want
 3      to -- so for example, who might want to observe, family
 4      members and whatever, and that they'll -- if we're in the
 5      present world, they'll be able to do that by Zoom, or in an
 6      overflow courtroom, so it won't be that they're utterly
 7      excluded, but just physical presence.
 8                  Okay. Anything about that, or anything else before
 9      we adjourn?
10                  Hearing nothing, thank you very much, you have a
11      good day, and we are adjourned.
12                  THE DEPUTY CLERK: This matter is adjourned.
13                  (Court in recess at 4:48 p.m.)
14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cv-10386-LTS Document 416-4 Filed 11/20/20 Page 86 of 86
                                                                          85




 1                        CERTIFICATE OF OFFICIAL REPORTER
 2

 3

 4                  I, Rachel M. Lopez, Certified Realtime Reporter, in
 5      and for the United States District Court for the District of
 6      Massachusetts, do hereby certify that pursuant to Section
 7      753, Title 28, United States Code, the foregoing pages
 8      are a true and correct transcript of the stenographically
 9      reported proceedings held in the above-entitled matter and
10      that the transcript page format is in conformance with the
11      regulations of the Judicial Conference of the United States.
12

13                            Dated this 17th day of November, 2020
14

15

16

17                            /s/ RACHEL M. LOPEZ
18

19

20                            _____________________________________
                              Rachel M. Lopez, CRR
21                            Official Court Reporter
22

23

24

25
